 



Exhibit 10.1

EXECUTION COPY

 
 

FAIR ISAAC CORPORATION

1.5% SENIOR CONVERTIBLE NOTES, SERIES B DUE AUGUST 15, 2023



--------------------------------------------------------------------------------

INDENTURE
DATED AS OF MARCH 31, 2005



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION
AS TRUSTEE

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1 DEFINITIONS AND INCORPORATION BY
REFERENCE     1  
 
               
 
  SECTION 1.1.   DEFINITIONS     1  
 
  SECTION 1.2.   OTHER DEFINITIONS     6  
 
  SECTION 1.3.   TRUST INDENTURE ACT PROVISIONS     7  
 
  SECTION 1.4.   RULES OF CONSTRUCTION     7  
 
                ARTICLE 2 THE SECURITIES     8  
 
               
 
  SECTION 2.1.   FORM AND DATING     8  
 
  SECTION 2.2.   EXECUTION AND AUTHENTICATION     9  
 
  SECTION 2.3.   REGISTRAR, PAYING AGENT AND CONVERSION AGENT     10  
 
  SECTION 2.4.   PAYING AGENT TO HOLD MONEY IN TRUST     11  
 
  SECTION 2.5.   SECURITYHOLDER LISTS     11  
 
  SECTION 2.6.   TRANSFER AND EXCHANGE     11  
 
  SECTION 2.7.   REPLACEMENT SECURITIES     12  
 
  SECTION 2.8.   OUTSTANDING SECURITIES     13  
 
  SECTION 2.9.   TREASURY SECURITIES     13  
 
  SECTION 2.10.   TEMPORARY SECURITIES     13  
 
  SECTION 2.11.   CANCELLATION     13  
 
  SECTION 2.12.   LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS     14  
 
  SECTION 2.13.   CUSIP NUMBERS     16  
 
                ARTICLE 3 REDEMPTION, PURCHASE AND REPURCHASE     16  
 
               
 
  SECTION 3.1.   RIGHT TO REDEEM; NOTICE TO TRUSTEE     16  
 
  SECTION 3.2.   SELECTION OF SECURITIES TO BE REDEEMED     17  
 
  SECTION 3.3.   NOTICE OF REDEMPTION     17  
 
  SECTION 3.4.   EFFECT OF NOTICE OF REDEMPTION     18  
 
  SECTION 3.5.   DEPOSIT OF REDEMPTION PRICE     18  
 
  SECTION 3.6.   SECURITIES REDEEMED IN PART     19  
 
  SECTION 3.7.   CONVERSION ARRANGEMENT ON CALL FOR REDEMPTION     19  
 
  SECTION 3.8.   PURCHASE OF SECURITIES AT OPTION OF THE HOLDER UPON CHANGE IN
CONTROL     19  
 
  SECTION 3.9.   EFFECT OF CHANGE IN CONTROL PURCHASE NOTICE     22  
 
  SECTION 3.10.   DEPOSIT OF CHANGE IN CONTROL PURCHASE PRICE     23  
 
  SECTION 3.11.   REPURCHASE OF SECURITIES AT OPTION OF THE HOLDER ON SPECIFIED
DATES     23  
 
  SECTION 3.12.   SECURITIES PURCHASED IN PART     26  
 
  SECTION 3.13.   COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF SECURITIES  
  26  
 
  SECTION 3.14.   REPAYMENT TO THE COMPANY     26  
 
                ARTICLE 4 CONVERSION     27  
 
               
 
  SECTION 4.1.   CONVERSION PRIVILEGE     27  
 
  SECTION 4.2.   CONVERSION PROCEDURE     29  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 4.3.   FRACTIONAL SHARES     30  
 
  SECTION 4.4.   TAXES ON CONVERSION     30  
 
  SECTION 4.5.   COMPANY TO PROVIDE STOCK     30  
 
  SECTION 4.6.   ADJUSTMENT OF CONVERSION PRICE     31  
 
  SECTION 4.7.   NO ADJUSTMENT     36  
 
  SECTION 4.8.   ADJUSTMENT FOR TAX PURPOSES     36  
 
  SECTION 4.9.   NOTICE OF ADJUSTMENT     36  
 
  SECTION 4.10.   NOTICE OF CERTAIN TRANSACTIONS     36  
 
  SECTION 4.11.   EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE ON
CONVERSION PRIVILEGE     37  
 
  SECTION 4.12.   TRUSTEE’S DISCLAIMER     38  
 
  SECTION 4.13.   VOLUNTARY REDUCTION     38  
 
  SECTION 4.14.   PAYMENT UPON CONVERSION     38  
 
                ARTICLE 5 MAKE-WHOLE PREMIUM     41  
 
               
 
  SECTION 5.1.   MAKE-WHOLE PREMIUM     41  
 
  SECTION 5.2.   ADJUSTMENTS RELATING TO MAKE-WHOLE PREMIUM     45  
 
                ARTICLE 6 COVENANTS     45  
 
               
 
  SECTION 6.1.   PAYMENT OF SECURITIES     45  
 
  SECTION 6.2.   SEC REPORTS     46  
 
  SECTION 6.3.   COMPLIANCE CERTIFICATES     46  
 
  SECTION 6.4.   FURTHER INSTRUMENTS AND ACTS     46  
 
  SECTION 6.5.   MAINTENANCE OF CORPORATE EXISTENCE     46  
 
  SECTION 6.6.   RULE 144A INFORMATION REQUIREMENT     46  
 
  SECTION 6.7.   STAY, EXTENSION AND USURY LAWS     47  
 
  SECTION 6.8.   PAYMENT OF CONTINGENT INTEREST     47  
 
                ARTICLE 7 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE  
  47  
 
               
 
  SECTION 7.1.   COMPANY MAY CONSOLIDATE, ETC, ONLY ON CERTAIN TERMS     47  
 
  SECTION 7.2.   SUCCESSOR SUBSTITUTED     48  
 
                ARTICLE 8 DEFAULT AND REMEDIES     48  
 
               
 
  SECTION 8.1.   EVENTS OF DEFAULT     48  
 
  SECTION 8.2.   ACCELERATION     50  
 
  SECTION 8.3.   OTHER REMEDIES     50  
 
  SECTION 8.4.   WAIVER OF DEFAULTS AND EVENTS OF DEFAULT     51  
 
  SECTION 8.5.   CONTROL BY MAJORITY     51  
 
  SECTION 8.6.   LIMITATIONS ON SUITS     51  
 
  SECTION 8.7.   RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT     51  
 
  SECTION 8.8.   COLLECTION SUIT BY TRUSTEE     52  
 
  SECTION 8.9.   TRUSTEE MAY FILE PROOFS OF CLAIM     52  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 8.10.   PRIORITIES     52  
 
  SECTION 8.11.   UNDERTAKING FOR COSTS     53  
 
                ARTICLE 9 TRUSTEE     53  
 
               
 
  SECTION 9.1.   DUTIES OF TRUSTEE     53  
 
  SECTION 9.2.   RIGHTS OF TRUSTEE     54  
 
  SECTION 9.3.   INDIVIDUAL RIGHTS OF TRUSTEE     55  
 
  SECTION 9.4.   TRUSTEE’S DISCLAIMER     55  
 
  SECTION 9.5.   NOTICE OF DEFAULT OR EVENTS OF DEFAULT     55  
 
  SECTION 9.6.   REPORTS BY TRUSTEE TO HOLDERS     55  
 
  SECTION 9.7.   COMPENSATION AND INDEMNITY     55  
 
  SECTION 9.8.   REPLACEMENT OF TRUSTEE     56  
 
  SECTION 9.9.   SUCCESSOR TRUSTEE BY MERGER, ETC     57  
 
  SECTION 9.10.   ELIGIBILITY; DISQUALIFICATION     57  
 
  SECTION 9.11.   PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY     57  
 
                ARTICLE 10 SATISFACTION AND DISCHARGE OF INDENTURE     57  
 
               
 
  SECTION 10.1.   SATISFACTION AND DISCHARGE OF INDENTURE     57  
 
  SECTION 10.2.   APPLICATION OF TRUST MONEY     58  
 
  SECTION 10.3.   REPAYMENT TO COMPANY     58  
 
  SECTION 10.4.   REINSTATEMENT     59  
 
                ARTICLE 11 AMENDMENTS, SUPPLEMENTS AND WAIVERS     59  
 
               
 
  SECTION 11.1.   WITHOUT CONSENT OF HOLDERS     59  
 
  SECTION 11.2.   WITH CONSENT OF HOLDERS     60  
 
  SECTION 11.3.   COMPLIANCE WITH TRUST INDENTURE ACT     61  
 
  SECTION 11.4.   REVOCATION AND EFFECT OF CONSENTS     61  
 
  SECTION 11.5.   NOTATION ON OR EXCHANGE OF SECURITIES     61  
 
  SECTION 11.6.   TRUSTEE TO SIGN AMENDMENTS, ETC     61  
 
  SECTION 11.7.   EFFECT OF SUPPLEMENTAL INDENTURES     61  
 
                ARTICLE 12 MISCELLANEOUS     62  
 
               
 
  SECTION 12.1.   TRUST INDENTURE ACT CONTROLS     62  
 
  SECTION 12.2.   NOTICES     62  
 
  SECTION 12.3.   COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS     62  
 
  SECTION 12.4.   CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT     62  
 
  SECTION 12.5.   RECORD DATE FOR VOTE OR CONSENT OF SECURITYHOLDERS     63  
 
  SECTION 12.6.   RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION AGENT
    63  
 
  SECTION 12.7.   LEGAL HOLIDAYS     64  
 
  SECTION 12.8.   GOVERNING LAW     64  
 
  SECTION 12.9.   NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS     64  
 
  SECTION 12.10.   NO RECOURSE AGAINST OTHERS     64  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 12.11.   SUCCESSORS     64  
 
  SECTION 12.12.   MULTIPLE COUNTERPARTS     64  
 
  SECTION 12.13.   SEPARABILITY     64  
 
  SECTION 12.14.   TABLE OF CONTENTS, HEADINGS, ETC     64  

iv



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

          TIA       INDENTURE SECTION       SECTION
Section
  310(a)(1)   9.10

  (a)(2)   9.10

  (a)(3)   N.A.**

  (a)(4)   N.A.

  (a)(5)   9.10

  (b)   9.8; 9.10

  (c)   N.A.
Section
  311(a)   9.11

  (b)   9.11

  (c)   N.A.
Section
  312(a)   2.5

  (b)   12.3

  (c)   12.3
Section
  313(a)   9.6

  (b)(1)   N.A.

  (b)(2)   9.6

  (c)   9.6; 12.2

  (d)   9.6
Section
  314(a)   6.2; 6.4; 12.2

  (b)   N.A.

  (c)(1)   12.4(a)

  (c)(2)   12.4(a)

  (c)(3)   N.A.

  (d)   N.A.

  (e)   12.4(b)

  (f)   N.A.
Section
  315(a)   9.1(b)

  (b)   9.5; 12.2

  (c)   9.1(a)

  (d)   9.1(c)

  (e)   8.11
Section
  316(a)(last sentence)   2.9

  (a)(1)(A)   8.5

  (a)(1)(B)   8.4

  (a)(2)   N.A.

  (b)   8.7

  (c)   12.5
Section
  317(a)(1)   8.8

  (a)(2)   8.9

  (b)   2.4



--------------------------------------------------------------------------------

*   This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture.   **   N.A. means Not Applicable.

 



--------------------------------------------------------------------------------



 



     THIS INDENTURE dated as of March 31, 2005 is between Fair Isaac
Corporation, a corporation duly organized under the laws of the State of
Delaware (the “Company”), and Wells Fargo Bank, National Association a national
banking association organized and existing under the laws of the United States,
as Trustee (the “Trustee”).

     In consideration of the premises and the tender of the Existing Securities
in exchange for the Securities by the Holders thereof, both parties agree as
follows for the benefit of the other and for the equal and ratable benefit of
the registered Holders of the Company’s 1.5% Senior Convertible Notes, Series B
due August 15, 2023.

ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE

     SECTION 1.1. DEFINITIONS.

     “Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

     “Agent” means any Registrar, Paying Agent or Conversion Agent.

     “Applicable Conversion Rate” means the Conversion Rate on any Trading Day.

     “Applicable Conversion Reference Period” means:



  •   for Securities tendered for conversion after the Company has specified a
Redemption Date, Change in Control Purchase Date or Repurchase Date for those
Securities, the ten (10) consecutive Trading Days beginning on the third Trading
Day following the date of such notice; or     •   in all other cases, the ten
(10) consecutive Trading Days beginning on the third Trading Day following the
date the Securities are tendered for conversion.

     “Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary that are applicable to such transfer or exchange.

     “Applicable Stock Price” means an amount equal to the average of the
Closing Sale Prices during the Applicable Conversion Reference Period. If
application of the definition of Applicable Stock Price results in a value
inconsistent with the purpose of the provisions of this Indenture, the
Applicable Stock Price shall be the fair value of a share of Common Stock as
reasonably determined in good faith by the Board of Directors (whose
determination shall be conclusive).

1



--------------------------------------------------------------------------------



 



     “Board of Directors” means either the board of directors of the Company or
any committee of the Board of Directors authorized to act for it with respect to
this Indenture.

     “Business Day” means each day that is not a Legal Holiday.

     “Calculation Agent” means the calculation agent from time to time appointed
by the Company pursuant to Section 5.1(e).

     “Capital Stock” or “capital stock” of any Person means any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person, but
excluding any debt securities convertible into such equity.

     “cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

     “Certificated Security” means a Security that is in substantially the form
attached hereto as Exhibit A and that does not include the information or the
schedule called for by footnotes 1 and 3 thereof.

     “Closing Sale Price” means, with respect to the Company’s Common Stock on
any date, the last reported per share sale price (or, if no last sale price is
reported, the average of the bid and ask prices or, if more than one in either
case, the average of the average bid and the average ask prices) on such date as
reported in composite transactions for the principal U.S. securities exchange on
which the Company’s Common Stock then is listed, or if the Company’s Common
Stock is not listed on a U.S. national or regional exchange, as reported on the
National Association of Securities Dealers Automated Quotation System, or if the
Company’s Common Stock is not quoted on the National Association of Securities
Dealers Automated Quotation System, as reported on the principal other market on
which the Common Stock is then traded. In the absence of such quotations, the
Board of Directors will make a good faith determination of the Closing Sale
Price.

     “Common Stock” means the common stock of the Company, $0.01 par value, as
it exists on the date of this Indenture and any shares of any class or classes
of capital stock of the Company resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Company and which are not subject to redemption
by the Company; provided, however, that if at any time there shall be more than
one such resulting class, the shares of each such class then so issuable on
conversion of Securities shall be substantially in the proportion which the
total number of shares of such class resulting from all such reclassifications
bears to the total number of shares of all such classes resulting from all such
reclassifications.

     “Company” means the party named as such in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture, and thereafter Company means the successor Company.

     “Contingent Interest” means interest payable with respect to the Securities
for any six-month period from February 15 through August 14 and from August 15
through February 14, commencing with the six-month period beginning on
August 15, 2008, if the average of the Trading Prices of a Security for the five
consecutive Trading Day period immediately preceding the first day of the
applicable six-month period equals 120% or more of the sum of the principal
amount of, plus accrued and unpaid regular interest on, the Security.

2



--------------------------------------------------------------------------------



 



The amount of contingent interest payable per Security in respect of any
six-month period will equal 0.25% per annum of the average of the Trading Prices
of the Securities for the five Trading Day period immediately preceding such
six-month period.

     “Conversion Rate” means, with respect to each $1,000 principal amount of
Securities, $1,000 divided by the Conversion Price, as such Conversion Price is
adjusted in accordance with Section 4.6.

     “Conversion Value” means an amount equal to (a) the Applicable Conversion
Rate, multiplied by (b) the Applicable Stock Price.

     “Corporate Trust Office” means the office of the Trustee at which at any
particular time the trust created by this Indenture shall be administered which
office at the date of the execution of this Indenture is located at Sixth and
Marquette, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services
(Fair Isaac Corporation — 1.5% Senior Convertible Notes, Series B due August 15,
2023) or at any other time at such other address as the Trustee may designate
from time to time by notice to the Company.

     “Daily Share Amount” means a number of shares of Common Stock, for each
Security and on each Trading Day in the Applicable Conversion Reference Period,
which is equal to the greater of:

     (a) zero; or

     (b) a number of shares of Common Stock determined by the following formula:

(Closing Sale Price on such Trading Day x Applicable Conversion Rate) - $1,000
10 x Closing Sale Price on such Trading Day

     “Default” or “default” means, when used with respect to the Securities, any
event that is or, after notice or passage of time or both, would be an Event of
Default.

     “Exchange Act” means the Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, as in effect from time to
time.

     “Final Maturity Date” means August 15, 2023.

     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, including those set forth in (1) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (2) the statements and pronouncements
of the Financial Accounting Standards Board, (3) such other statements by such
other entity as approved by a significant segment of the accounting profession
and (4) the rules and regulations of the SEC governing the inclusion of
financial statements (including pro forma financial statements) in registration
statements filed under the Securities Act and periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.

     “Global Security” means a permanent global security that is in
substantially the form attached hereto as Exhibit A and that includes the
information and schedule called for by footnotes 1 and 2 thereof and which is
deposited with the Depositary or its custodian and registered in the name of the
Depositary or its nominee.

3



--------------------------------------------------------------------------------



 



     “Holder” or “Securityholder” means the person in whose name a Security is
registered on the Primary Registrar’s books.

     “Indenture” means this Indenture as amended or supplemented from time to
time pursuant to the terms of this Indenture.

     “Officer” means the Chairman or any Co-Chairman of the Board, any Vice
Chairman of the Board, the Chief Executive Officer, the President, any Vice
President, the Chief Financial Officer, the Controller, Assistant Controller,
the Secretary or any Assistant Secretary of the Company.

     “Officers’ Certificate” means a certificate signed by two Officers;
provided, however, that for purposes of Sections 4.11 and 6.3, “Officers’
Certificate” means a certificate signed by the principal executive officer,
principal financial officer or principal accounting officer of the Company and
by one other Officer.

     “Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee in the case of such opinions rendered to
the Trustee. The counsel may be an employee of or counsel to the Company or the
Trustee.

     “Person” or “person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

     “Principal” or “principal” of a debt security, including the Securities,
means the principal of the security plus, when appropriate, the premium, if any,
on the security.

     “Restricted Global Security” means a Global Security that is a Restricted
Security.

     “Restricted Security” means a Security required to bear the restricted
legend called for by footnote 2 in the form of Security set forth in Exhibit A
of this Indenture.

     “Rule 144” means Rule 144 under the Securities Act or any successor to such
Rule.

     “Rule 144A” means Rule 144A under the Securities Act or any successor to
such Rule.

     “SEC” means the Securities and Exchange Commission.

     “Securities” means the 1.5% Senior Convertible Notes, Series B due
August 15, 2023 or any of them (each, a “Security”), as amended or supplemented
from time to time, that are issued under this Indenture.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

     “Securities Custodian” means the Trustee, as custodian with respect to the
Securities in global form, or any successor thereto.

     “Significant Subsidiary” means, in respect of any Person, a Subsidiary of
such Person that would constitute a “significant subsidiary” as such term is
defined under Rule 1-02 of Regulation S-X under the Securities Act and the
Exchange Act.

4



--------------------------------------------------------------------------------



 



     “Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person, (ii) such Person and one or more Subsidiaries of such Person, or
(iii) one or more Subsidiaries of such Person.

     “TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations thereunder as in effect on the date of this Indenture, except as
provided in Section 11.3, and except to the extent any amendment to the Trust
Indenture Act expressly provides for application of the Trust Indenture Act as
in effect on another date.

     “Trading Day” means a day during which trading in securities generally
occurs on The New York Stock Exchange, or, if the Common Stock is not quoted on
The New York Stock Exchange, on the principal other market on which the Common
Stock is then traded, other than a day on which a material suspension of or
limitation on trading is imposed that affects either The New York Stock Exchange
(or, if applicable, such other market) in its entirety or only the shares of
Common Stock, by reason of movements in price exceeding limits permitted by the
relevant market on which the shares are traded or otherwise, or on which The New
York Stock Exchange (or, if applicable, such other market) cannot clear the
transfer of the Company’s securities due to an event beyond the Company’s
control.

     “Trading Price” means, with respect to the Securities on any date of
determination, the average of the secondary market bid quotations per Security
obtained by the Trustee for $5,000,000 principal amount of the Securities at
approximately 3:30 p.m., New York City time, on such determination date from two
independent nationally recognized securities dealers selected by the Company,
provided that if at least two such bids cannot reasonably be obtained by the
Trustee, but one such bid can reasonably be obtained by the Trustee, this one
bid shall be used. If the Trustee cannot reasonably obtain at least one bid for
$5,000,000 principal amount of the Securities from a nationally recognized
securities dealer or in the Company’s reasonable judgment, the bid quotations
are not indicative of the secondary market value of the Securities, then the
Trading Price of the Securities will equal (a) the applicable Conversion Rate of
the Securities multiplied by (b) the sale price of the Common Stock on such
determination date.

     “Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions of this Indenture, and thereafter
means the successor.

     “Trust Officer” or “Authorized Officer” means, with respect to the Trustee,
any officer assigned to the Corporate Trust Office, and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

     “Unrestricted Global Security” means a Global Security that is not a
Restricted Security.

     “Vice President” when used with respect to the Company or the Trustee,
means any vice president, whether or not designated by a number or a word or
words added before or after the title “vice president.”

     “Voting Stock” of a Person means any class or classes of Capital Stock or
other interests (including partnership interests) of such Person then
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

5



--------------------------------------------------------------------------------



 



     SECTION 1.2. OTHER DEFINITIONS.

          Term   Defined in Section
“Agent Members”
    2.1  
“Average Sale Price”
    4.1 (a)
“Bankruptcy Law”
    8.1  
“Capital Stock Determination Date”
    4.6 (a)
“Change in Control”
    3.8 (a)
“Change in Control Company Notice”
    3.8 (a)
“Change in Control Purchase Date”
    3.8 (a)
“Change in Control Purchase Notice”
    3.8 (c)
“Change in Control Purchase Price”
    3.8 (a)
“Company Order”
    2.2  
“Conversion Agent”
    2.3  
“Conversion Date”
    4.2  
“Conversion Obligation”
    4.14 (a)
“Conversion Price”
    4.6  
“Current Market Price”
    4.6 (b)
“Custodian”
    8.1  
“Depositary”
    2.1 (a)
“Determination Date”
    4.6 (a)
“Dividend Determination Date”
    4.6 (a)
“Effective Date”
    5.1  
“Event of Default”
    8.1  
“Existing Securities”
    2.1  
“Expiration Date”
    4.6 (a)
“Expiration Time”
    4.6 (a)
“Instrument”
    8.1  
“Legal Holiday”
    12.7  
“Legend”
    2.12  
“Make-Whole Premium”
    5.1  
“Make-Whole Premium Table”
    5.1  
“Make-Whole Premium Upon Conversion Notice”
    5.1  
“Minimum Conversion Price”
    4.6 (b)
“Net Share Amount”
    4.14  
“Net Shares”
    4.14  
“Notice of Default”
    8.1  
“Notice of Redemption”
    3.3  
“Paying Agent”
    2.3  
“Primary Registrar”
    2.3  
“Principal Return”
    4.14  
“Public Acquirer Change in Control”
    4.14 (c)
“Public Acquirer Change in Control Notice”
    4.14 (c)
“Public Acquirer Common Stock”
    4.14 (c)
“Purchased Shares”
    4.6 (a)
“Redemption Date”
    3.1  

6



--------------------------------------------------------------------------------



 



          Term   Defined in Section  
“Redemption Price”
    3.1  
“Registrar”
    2.3  
“Repurchase Date”
    3.11 (a)
“Repurchase Election Notice”
    3.11 (b)
“Repurchase Notice”
    3.11 (b)
“Repurchase Price”
    3.11 (a)
“Rights Determination Date”
    4.6 (a)
“Rights Plan”
    4.6 (c)
“Stock Price”
    5.1  
“Stock Price Cap”
    5.1  
“Stock Price Threshold”
    5.1  
“Trigger Event”
    4.6 (c)
“Unissued Shares”
    3.8 (a)

     SECTION 1.3. TRUST INDENTURE ACT PROVISIONS.

     Whenever this Indenture refers to a provision of the TIA, that provision is
incorporated by reference in and made a part of this Indenture. The Indenture
shall also include those provisions of the TIA required to be included herein by
the provisions of the Trust Indenture Reform Act of 1990. The following TIA
terms used in this Indenture have the following meanings:

     “indenture securities” means the Securities;

     “indenture security holder” means a Securityholder;

     “indenture to be qualified” means this Indenture;

     “indenture trustee” or “institutional trustee” means the Trustee; and
“obligor” on the indenture securities means the Company or any other obligor on
the Securities.

     All other terms used in this Indenture that are defined in the TIA, defined
by TIA reference to another statute or defined by any SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

     SECTION 1.4. RULES OF CONSTRUCTION.

     Unless the context otherwise requires:

          (A) a term has the meaning assigned to it;

          (B) an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

          (C) words in the singular include the plural, and words in the plural
include the singular;

          (D) provisions apply to successive events and transactions;

7



--------------------------------------------------------------------------------



 



          (E) the term “merger” includes a statutory share exchange and the term
“merged” has a correlative meaning;

          (F) the masculine gender includes the feminine and the neuter;

          (G) references to agreements and other instruments include subsequent
amendments thereto; and

          (H) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision.

ARTICLE 2
THE SECURITIES

     SECTION 2.1. FORM AND DATING

     The Securities and the Trustee’s certificate of authentication shall be
substantially in the respective forms set forth in Exhibit A, which Exhibit is
incorporated in and made part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Security shall be dated the date of its authentication. The
Securities are being offered in an exchange transaction exempt from, or not
subject to, the registration requirements of the Securities Act by the Company
in exchange for an equal principal amount of the Company’s 1.5% Senior
Convertible Notes due August 15, 2023 (the “Existing Securities”) tendered in
exchange therefor by the holders thereof in an exchange transaction exempt from,
or not subject to, the registration requirements of the Securities Act.

     (a) Global Securities. Each Security issued in exchange for an Existing
Security which at the time of exchange (i) bears CUSIP Number 303250 AA 2 shall
be issued initially in the form of one or more Restricted Global Securities, and
(ii) bears CUSIP Number 303250 AB 0 shall be issued initially in the form of one
or more Unrestricted Global Securities, in each case of (i) and (ii) above, duly
executed by the Company and authenticated by the Trustee as hereinafter
provided, which shall be deposited on behalf of the purchasers of the Securities
represented thereby with the Trustee, at its Corporate Trust Office, as
custodian for the depositary, The Depository Trust Company (such depositary, or
any successor thereto, being hereinafter referred to as the “Depositary”), and
registered in the name of its nominee, Cede & Co. The aggregate principal amount
of the Restricted Global Securities or Unrestricted Global Securities may from
time to time be increased or decreased by adjustments made on the records of the
Securities Custodian as hereinafter provided, subject in each case to compliance
with the Applicable Procedures.

     (b) Global Securities In General. Each Global Security shall represent such
of the outstanding Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect replacements, exchanges, redemptions, purchases or
conversions of such Securities. Any adjustment of the aggregate principal amount
of a Global Security to reflect the amount of any increase or decrease in the
amount of outstanding Securities represented thereby shall be made by the
Trustee in accordance with instructions given by the Holder thereof as required
by Section 2.12 hereof and shall be made on the records of the Trustee and the
Depositary.

8



--------------------------------------------------------------------------------



 



     Members of, or participants in, the Depositary (“Agent Members”) shall have
no rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary or under the Global Security, and the Depositary or its
nominee (including, for this purpose, its nominee) may be treated by the
Company, the Trustee and any agent of the Company or the Trustee as the absolute
owner and Holder of such Global Security for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall (A) prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or (B) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

     (c) Book Entry Provisions. The Company shall execute and the Trustee shall,
in accordance with this Section 2.1(c), authenticate and deliver initially one
or more Global Securities that (i) shall be registered in the name of the
Depositary or its nominee, (ii) shall be delivered by the Trustee to the
Depositary or held by the Trustee as custodian for the Depositary, or otherwise
pursuant to the Depositary’s instructions and (iii) shall bear legends
substantially to the following effect:

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO FAIR ISAAC CORPORATION (THE “COMPANY”) OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE
OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY
IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO
AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS
SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER
THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A SUCCESSOR DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.”

     SECTION 2.2. EXECUTION AND AUTHENTICATION.

     An Officer shall sign the Securities for the Company by manual or facsimile
signature attested by the manual or facsimile signature of the Secretary or an
Assistant Secretary of the Company. Typographic and other minor errors or
defects in any such facsimile signature shall not affect the validity or
enforceability of any Security that has been authenticated and delivered by the
Trustee.

     If an Officer whose signature is on a Security no longer holds that office
at the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

9



--------------------------------------------------------------------------------



 



     A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

     The Trustee shall authenticate and make available for delivery Securities
for original issue in the aggregate principal amount of up to $399,674,000 upon
receipt of a written order or orders of the Company signed by two Officers of
the Company (a “Company Order”). The Company Order shall specify the amount of
Securities to be authenticated, shall provide whether such Securities will be
represented by a Restricted Global Security or an Unrestricted Global Security
and the date on which each original issue of Securities is to be authenticated.
The aggregate principal amount of Securities outstanding at any time may not
exceed $399,674,000 except as provided in Section 2.7.

     The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.

     The Securities shall be issuable only in registered form without coupons
and only in denominations of $1,000 and any integral multiple thereof.

     SECTION 2.3. REGISTRAR, PAYING AGENT AND CONVERSION AGENT.

     The Company shall maintain one or more offices or agencies where Securities
may be presented for registration of transfer or for exchange (each, a
“Registrar”), one or more offices or agencies where Securities may be presented
for payment (each, a “Paying Agent”), one or more offices or agencies where
Securities may be presented for conversion (each, a “Conversion Agent”) and one
or more offices or agencies where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served. The Company will at
all times maintain a Paying Agent, Conversion Agent, Registrar and an office or
agency where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served in the Borough of Manhattan, The
City of New York. One of the Registrars (the “Primary Registrar”) shall keep a
register of the Securities and of their transfer and exchange.

     The Company shall enter into an appropriate agency agreement with any Agent
not a party to this Indenture. The agreement shall implement the provisions of
this Indenture that relate to such Agent. The Company shall notify the Trustee
of the name and address of any Agent not a party to this Indenture. If the
Company fails to maintain a Registrar, Paying Agent, Conversion Agent or agent
for service of notices and demands in any place required by this Indenture, or
fails to give the foregoing notice, the Trustee shall act as such. The Company
or any Affiliate of the Company may act as Paying Agent (except for the purposes
of Section 6.1 and Article 10).

     The Company hereby initially designates the Trustee, and the Trustee hereby
accepts its designation, as Paying Agent, Registrar, Primary Registrar,
Securities Custodian and Conversion Agent, and each of the Corporate Trust
Office of the Trustee and the office or agency of the Trustee or any affiliate
of the Trustee in the Borough of Manhattan, The City of New York, New York
(which shall initially be Wells Fargo Corporate Trust, c/o The Depository Trust
Company, 1st Floor – TADS Dept., 55 Water Street, New York, New York 10041, one
such office or agency of the Company for each of the aforesaid purposes.

10



--------------------------------------------------------------------------------



 



     SECTION 2.4. PAYING AGENT TO HOLD MONEY IN TRUST.

     Prior to 12:00 p.m., New York City time, on each due date of the principal
of or interest, if any, on any Securities, the Company shall deposit with a
Paying Agent a sum sufficient to pay such principal or interest, if any, so
becoming due. A Paying Agent shall hold in trust for the benefit of
Securityholders or the Trustee all money held by the Paying Agent for the
payment of principal of or interest, if any, on the Securities, and shall notify
the Trustee of any default by the Company (or any other obligor on the
Securities) in making any such payment. If the Company or an Affiliate of the
Company acts as Paying Agent, it shall, before 12:00 p.m., New York City time,
on each due date of the principal of or interest on any Securities, segregate
the money and hold it as a separate trust fund. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee, and the
Trustee may at any time during the continuance of any default, upon written
request to a Paying Agent, require such Paying Agent to pay forthwith to the
Trustee all sums so held in trust by such Paying Agent. Upon doing so, the
Paying Agent (other than the Company) shall have no further liability for the
money.

     SECTION 2.5. SECURITYHOLDER LISTS.

     The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Securityholders. If the Trustee is not the Primary Registrar, the Company shall
furnish to the Trustee on or before each semi-annual interest payment date and
at such other times as the Trustee may request in writing a list in such form
and as of such date as the Trustee may reasonably require of the names and
addresses of Securityholders.

     SECTION 2.6. TRANSFER AND EXCHANGE.

     (a) Subject to compliance with any applicable additional requirements
contained in Section 2.12, when a Security is presented to a Registrar with a
request to register a transfer thereof or to exchange such Security for an equal
principal amount of Securities of other authorized denominations, the Registrar
shall register the transfer or make the exchange as requested; provided,
however, that every Security presented or surrendered for registration of
transfer or exchange shall be duly endorsed or accompanied by an assignment form
and, if applicable, a transfer certificate each in the form included in
Exhibit A, and in form satisfactory to the Registrar duly executed by the Holder
thereof or its attorney duly authorized in writing. To permit registration of
transfers and exchanges, upon surrender of any Security for registration of
transfer or exchange at an office or agency maintained pursuant to Section 2.3,
the Company shall execute and the Trustee shall authenticate Securities of a
like aggregate principal amount at the Registrar’s request. Any exchange or
transfer shall be without charge, except that the Company or the Registrar may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto, and provided, that this sentence
shall not apply to any exchange pursuant to Section 2.7, 2.10, 2.12(a), 3.6,
3.12, 4.2(f) or 11.5.

     Neither the Company, any Registrar nor the Trustee shall be required to
exchange or register a transfer of (i) any Securities for a period of 15 days
next preceding any mailing of a notice of Securities to be redeemed, (ii) any
Securities or portions thereof selected or called for redemption (except, in the
case of redemption of a Security in part, the portion thereof not to be
redeemed) or (iii) any Securities or portions thereof in respect of which a
Change in Control Purchase Notice has been delivered and not withdrawn by the
Holder thereof (except, in the case of the purchase of a Security in part, the
portion thereof not to be purchased).

11



--------------------------------------------------------------------------------



 



     All Securities issued upon any transfer or exchange of Securities shall be
valid obligations of the Company, evidencing the same debt and entitled to the
same benefits under this Indenture, as the Securities surrendered upon such
transfer or exchange.

     (b) Any Registrar appointed pursuant to Section 2.3 hereof shall provide to
the Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.

     (c) Each Holder of a Security agrees to indemnify the Company and the
Trustee against any liability that may result from the transfer, exchange or
assignment of such Holder’s Security in violation of any provision of this
Indenture and/or applicable United States federal or state securities law.

     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

     SECTION 2.7. REPLACEMENT SECURITIES.

     If any mutilated Security is surrendered to the Company, a Registrar or the
Trustee, or the Company, a Registrar and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Security, and there is
delivered to the Company, the applicable Registrar and the Trustee such security
or indemnity as will be required by them to save each of them harmless, then, in
the absence of notice to the Company, such Registrar or the Trustee that such
Security has been acquired by a bona fide purchaser, the Company shall execute,
and upon its written request the Trustee shall authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

     In case any such mutilated, destroyed, lost or stolen Security has become
or is about to become due and payable, or is about to be redeemed, purchased or
repurchased by the Company pursuant to Article 3, or converted pursuant to
Article 4, the Company in its discretion may, instead of issuing a new Security,
pay, redeem, purchase, repurchase or convert such Security, as the case may be.

     Upon the issuance of any new Securities under this Section 2.7, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Registrar) in connection therewith.

     Every new Security issued pursuant to this Section 2.7 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.

12



--------------------------------------------------------------------------------



 



     The provisions of this Section 2.7 are (to the extent lawful) exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.

     SECTION 2.8. OUTSTANDING SECURITIES.

     Securities outstanding at any time are all Securities authenticated by the
Trustee, except for those canceled by it, those delivered to it for cancellation
and those described in this Section 2.8 as not outstanding.

     If a Security is replaced pursuant to Section 2.7, it ceases to be
outstanding unless the Company receives, subsequent to the new Security’s
authentication, proof satisfactory to the Company that the replaced Security is
held by a bona fide purchaser.

     If a Paying Agent (other than the Company or an Affiliate of the Company)
holds on a Redemption Date, Repurchase Date, a Change in Control Purchase Date
or the Final Maturity Date money sufficient to pay the principal of (including
premium, if any) and accrued interest on Securities (or portions thereof)
payable on that date, then on and after that date such Securities (or portions
thereof, as the case may be) cease to be outstanding and interest on them ceases
to accrue; provided that any notice of such redemption, repurchase or purchase
has been given pursuant to this Indenture.

     Subject to the restrictions contained in Section 2.9, a Security does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Security.

     SECTION 2.9. TREASURY SECURITIES.

     In determining whether the Holders of the required principal amount of
Securities have concurred in any notice, direction, waiver or consent,
Securities owned by the Company or any other obligor on the Securities or by any
Affiliate of the Company or of such other obligor shall be disregarded, except
that, for purposes of determining whether the Trustee shall be protected in
relying on any such notice, direction, waiver or consent, only Securities which
a Trust Officer of the Trustee actually knows are so owned shall be so
disregarded. Securities so owned which have been pledged in good faith shall not
be disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to the Securities and that the pledgee is
not the Company or any other obligor on the Securities or any Affiliate of the
Company or of such other obligor.

     SECTION 2.10. TEMPORARY SECURITIES.

     Until definitive Securities are ready for delivery, the Company may prepare
and execute, and, upon receipt of a Company Order, the Trustee shall
authenticate and deliver, temporary Securities. Temporary Securities shall be
substantially in the form of definitive Securities but may have variations that
the Company with the consent of the Trustee considers appropriate for temporary
Securities. Without unreasonable delay, the Company shall prepare and the
Trustee shall authenticate and deliver definitive Securities in exchange for
temporary Securities.

     SECTION 2.11. CANCELLATION.

     The Company at any time may deliver Securities to the Trustee for
cancellation. The Registrar, the Paying Agent and the Conversion Agent shall
forward to the Trustee or its agent any Securities surrendered to them for
transfer, exchange, redemption, purchase, repurchase, payment or conversion. The
Trustee and no

13



--------------------------------------------------------------------------------



 



one else shall promptly cancel, in accordance with its standard procedures, all
Securities surrendered for transfer, exchange, redemption, payment, conversion
or cancellation and shall dispose of the canceled Securities in accordance with
its standard procedures and deliver certification that such Securities have been
canceled to the Company. All Securities that are redeemed, purchased,
repurchased or otherwise acquired by the Company or any of its Subsidiaries
prior to the Final Maturity Date may be delivered to the Trustee for
cancellation, or the Company may hold or resell such Securities; provided that
all Securities delivered to the Trustee for cancellation may not be reissued or
resold and shall be canceled promptly by the Trustee. Without limitation to the
foregoing, any Securities acquired by any investment banks or other purchasers
pursuant to Section 3.7 shall be surrendered for conversion and thereafter
canceled, and may not be reoffered, sold or otherwise transferred.

     SECTION 2.12. LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS.

     (a) If Securities are issued upon the transfer, exchange or replacement of
Securities subject to restrictions on transfer and bearing the legends called
for by footnote 2 set forth on the forms of Securities attached hereto as
Exhibit A setting forth such restrictions (collectively, the “Legend”), or if a
request is made to remove the Legend on a Security, the Securities so issued
shall bear the Legend, or the Legend shall not be removed, as the case may be,
unless there is delivered to the Company and the Registrar such satisfactory
evidence, which shall include an Opinion of Counsel if requested by the Company
or such Registrar, as may be reasonably required by the Company and the
Registrar, that neither the Legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A or Rule 144 under the Securities Act or that such Securities are
not “restricted” within the meaning of Rule 144 under the Securities Act;
provided that no such evidence need be supplied in connection with the sale of
such Security pursuant to a registration statement that is effective at the time
of such sale. Upon (i) provision of such satisfactory evidence if requested, or
(ii) notification by the Company to the Trustee and Registrar of the sale of
such Security pursuant to a registration statement that is effective at the time
of such sale, the Trustee, at the written direction of the Company, shall
authenticate and deliver a Security that does not bear the Legend. If the Legend
is removed from the face of a Security and the Security is subsequently held by
an Affiliate of the Company, the Legend shall be reinstated.

     (b) A Global Security may not be transferred, in whole or in part, to any
Person other than the Depositary or a nominee or any successor thereof, and no
such transfer to any such other Person may be registered; provided that the
foregoing shall not prohibit any transfer of a Security that is issued in
exchange for a Global Security but is not itself a Global Security. No transfer
of a Security to any Person shall be effective under this Indenture or the
Securities unless and until such Security has been registered in the name of
such Person. Notwithstanding any other provisions of this Indenture or the
Securities, transfers of a Global Security, in whole or in part, shall be made
only in accordance with this Section 2.12.

     (c) Subject to the succeeding paragraph, every Security issued in exchange
for an Existing Security bearing CUSIP Number 303250 AA 2 shall initially be
subject to the restrictions on transfer provided in the Legend. Whenever any
Restricted Security other than a Restricted Global Security is presented or
surrendered for registration of transfer or for exchange for a Security
registered in a name other than that of the Holder, such Security must be
accompanied by a certificate in substantially the form set forth in Exhibit A,
dated the date of such surrender and signed by the Holder of such Security, as
to compliance with such restrictions on transfer. The Registrar shall not be
required to accept for such registration of transfer or exchange any Security
not so accompanied by a properly completed certificate.

14



--------------------------------------------------------------------------------



 



     (d) The restrictions imposed by the Legend upon the transferability of any
Security shall cease and terminate when such Security has been sold pursuant to
an effective registration statement under the Securities Act or transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Security as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Security for exchange to the Registrar in accordance with the
provisions of this Section 2.12 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144 or any successor provision, by, if requested by the Company or the
Registrar, an Opinion of Counsel reasonably acceptable to the Company and the
Registrar, addressed to the Company and the Registrar and in form acceptable to
the Company and the Registrar, to the effect that the transfer of such Security
has been made in compliance with Rule 144 or such successor provision), be
exchanged for a new Security, of like tenor and aggregate principal amount,
which shall not bear the restrictive Legend. The Company shall inform the
Trustee of the effective date of any registration statement registering the
Securities under the Securities Act. The Trustee shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
aforementioned Opinion of Counsel or registration statement.

     (e) As used in the preceding two paragraphs of this Section 2.12, the term
“transfer” encompasses any sale, pledge, transfer, hypothecation or other
disposition of any Security.

     (f) The provisions of clauses (i), (ii), (iii), (iv) and (v) below shall
apply only to Global Securities:

     (i) Notwithstanding any other provisions of this Indenture or the
Securities, a Global Security shall not be exchanged in whole or in part for a
Security registered in the name of any Person other than the Depositary or one
or more nominees thereof, provided that a Global Security may be exchanged for
Securities registered in the names of any person designated by the Depositary in
the event that (A) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security or such Depositary
has ceased to be a “clearing agency” registered under the Exchange Act, and a
successor Depositary is not appointed by the Company within 90 days, (B) the
Company has provided the Depositary with written notice that it has decided to
discontinue use of the system of book entry transfer through the Depositary or
any successor Depositary or (C) an Event of Default has occurred and is
continuing with respect to the Securities. Any Global Security exchanged
pursuant to clauses (A) or (B) above shall be so exchanged in whole and not in
part, and any Global Security exchanged pursuant to clause (C) above may be
exchanged in whole or from time to time in part as directed by the Depositary.
Any Security issued in exchange for a Global Security or any portion thereof
shall be a Global Security; provided that any such Security so issued that is
registered in the name of a Person other than the Depositary or a nominee
thereof shall not be a Global Security.

     (ii) Securities issued in exchange for a Global Security or any portion
thereof shall be issued in definitive, fully registered form, without interest
coupons, shall have an aggregate principal amount equal to that of such Global
Security or portion thereof to be so exchanged, shall be registered in such
names and be in such authorized denominations as the Depositary shall designate
and shall bear the applicable legends provided for herein. Any Global Security
to be exchanged in whole shall be surrendered by the Depositary to the Trustee,
as Registrar. With regard to any Global Security to be exchanged in part, either
such

15



--------------------------------------------------------------------------------



 



Global Security shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Security, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and deliver the Security issuable on
such exchange to or upon the order of the Depositary or an authorized
representative thereof.

     (iii) Subject to the provisions of clause (v) below, the registered Holder
may grant proxies and otherwise authorize any Person, including Agent Members
and persons that may hold interests through Agent Members, to take any action
which a holder is entitled to take under this Indenture or the Securities.

     (iv) In the event of the occurrence of any of the events specified in
clause (i) above, the Company will promptly make available to the Trustee a
reasonable supply of Certificated Securities in definitive, fully registered
form, without interest coupons.

     (v) Neither Agent Members nor any other Persons on whose behalf Agent
Members may act shall have any rights under this Indenture with respect to any
Global Security registered in the name of the Depositary or any nominee thereof,
or under any such Global Security, and the Depositary or such nominee, as the
case may be, may be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner and holder of such Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or such nominee, as the case may be, or impair, as
between the Depositary, its Agent Members and any other Person on whose behalf
an Agent Member may act, the operation of customary practices of such Persons
governing the exercise of the rights of a holder of any Security.

     SECTION 2.13. CUSIP NUMBERS.

     The Company in issuing the Securities may use one or more “CUSIP” numbers
(if then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in
notices of redemption or purchase as a convenience to Holders; provided that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Securities or as contained in any notice
of a redemption or purchase and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption or
purchase shall not be affected by any defect in or omission of such numbers. The
Company will promptly notify the Trustee of any change in the “CUSIP” numbers.

ARTICLE 3

REDEMPTION, PURCHASE AND REPURCHASE

     SECTION 3.1. RIGHT TO REDEEM; NOTICE TO TRUSTEE.

     The Securities may be redeemed at the election of the Company, as a whole
or from time to time in part, at any time on or after August 15, 2008, at a
redemption price equal to 100% of the principal amount of the Securities being
redeemed, together with accrued and unpaid interest up to, but not including,
the date selected by the Company for redemption of the Securities (such price
the “Redemption Price” and such date

16



--------------------------------------------------------------------------------



 



the “Redemption Date”); provided that if the Redemption Date occurs after a
record date for the payment of interest and prior to the interest payment date
related to such record date, interest will be payable to the Holders in whose
names the Securities are registered on the Redemption Date.

     If the Company elects to redeem Securities pursuant to this Section 3.1 and
paragraph 5 of the Securities, it shall notify the Trustee at least 30 days (but
no fewer than 20 days) prior to the Redemption Date as fixed by the Company
(unless a shorter notice shall be satisfactory to the Trustee) of the Redemption
Date and the principal amount of Securities to be redeemed. If fewer than all of
the Securities are to be redeemed, the record date relating to such redemption
shall be selected by the Company and given to the Trustee, which record date
shall not be less than ten days after the date of notice to the Trustee.

     SECTION 3.2. SELECTION OF SECURITIES TO BE REDEEMED.

     If less than all of the Securities are to be redeemed, the Trustee shall,
unless the procedures of the Depositary require otherwise, not fewer than 20 nor
more than 60 days prior to the Redemption Date, select the Securities to be
redeemed. The Trustee shall make the selection from the Securities outstanding
and not previously called for redemption, by lot, on a pro rata basis, in such
other manner as the Trustee deems appropriate or otherwise in accordance with
the applicable procedures of the Depositary. Securities in denominations of
$1,000 may only be redeemed in whole. The Trustee may select for redemption
portions (equal to $1,000 or any integral multiple thereof) of the principal of
Securities that have denominations larger than $1,000. Provisions of this
Indenture that apply to Securities called for redemption also apply to portions
of Securities called for redemption.

     If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed to be the
portion selected for redemption. Securities that have been converted during a
selection of Securities to be redeemed shall be treated by the Trustee as
outstanding for the purpose of such selection.

     No sinking fund is provided for the Securities.

     SECTION 3.3. NOTICE OF REDEMPTION.

     At least 20 days but not more than 60 days before a Redemption Date, the
Company shall mail or cause to be mailed a notice of redemption (a “Notice of
Redemption”) to each Holder of Securities to be redeemed at such Holder’s
address as it appears on the Primary Registrar’s books.

     The Notice of Redemption shall identify the Securities (including CUSIP
numbers) to be redeemed and shall state:

          (1) the Redemption Date;

          (2) the Redemption Price;

          (3) the then current Conversion Price;

          (4) the name and address of each Paying Agent and Conversion Agent;

17



--------------------------------------------------------------------------------



 



          (5) that Securities called for redemption must be presented and
surrendered to a Paying Agent to collect the Redemption Price;

          (6) that Holders who wish to convert Securities must surrender such
Securities for conversion no later than the close of business on the Business
Day immediately preceding the Redemption Date and must satisfy the other
requirements in paragraph 9 of the Securities;

          (7) that, unless the Company defaults in making the redemption
payment, interest on Securities called for redemption shall cease accruing on
and after the Redemption Date and the only remaining right of the Holder shall
be to receive payment of the Redemption Price, plus accrued interest, if any
upon presentation and surrender to a Paying Agent of the Securities; and

          (8) if any Security is being redeemed in part, the portion of the
principal amount of such Security to be redeemed and that, after the Redemption
Date, upon presentation and surrender of such Security, a new Security or
Securities in aggregate principal amount equal to the unredeemed portion thereof
will be issued.

     If any of the Securities to be redeemed is in the form of a Global
Security, then the Company shall modify such notice to the extent necessary to
accord with the procedures of the Depositary applicable to redemptions. At the
Company’s written request given at least 30 days prior to the Redemption Date
(unless a shorter period shall be satisfactory to the Trustee), which request
shall (i) be irrevocable once given and (ii) set forth all relevant information
required by clauses (1) through (8) of the preceding paragraph, the Trustee
shall give the Notice of Redemption to each Holder in the Company’s name and at
the Company’s expense.

     SECTION 3.4. EFFECT OF NOTICE OF REDEMPTION.

     Once the Notice of Redemption is mailed, Securities called for redemption
become due and payable on the Redemption Date and at the Redemption Price stated
in the notice, except for Securities that are converted in accordance with the
provisions of Article 4. Upon presentation and surrender to a Paying Agent,
Securities called for redemption shall be paid at the Redemption Price; provided
that if the Redemption Date occurs after a record date for the payment of
interest and prior to the interest payment date related to such record date,
interest will be payable to the Holders in whose names the Securities are
registered on the Redemption Date.

     SECTION 3.5. DEPOSIT OF REDEMPTION PRICE.

     Prior to 12:00 p.m. New York City time, on the Redemption Date, the Company
shall deposit with a Paying Agent (or, if the Company acts as Paying Agent,
shall segregate and hold in trust) money sufficient to pay the Redemption Price
of all Securities to be redeemed on that date, other than Securities or portions
thereof called for redemption on that date which have been delivered by the
Company to the Trustee for cancellation or have been converted. The Paying Agent
shall return to the Company any money not required for that purpose because of
the conversion of Securities pursuant to Article 4 or, if such money is then
held by the Company in trust and is not required for such purpose, it shall be
discharged from the trust.

18



--------------------------------------------------------------------------------



 



     SECTION 3.6. SECURITIES REDEEMED IN PART.

     Upon presentation and surrender of a Security that is redeemed in part, the
Company shall execute and the Trustee shall authenticate and deliver to the
Holder a new Security equal in principal amount to the unredeemed portion of the
Security surrendered.

     SECTION 3.7. CONVERSION ARRANGEMENT ON CALL FOR REDEMPTION.

     In connection with any redemption of Securities, the Company may arrange
for the purchase and conversion of any Securities called for redemption by an
agreement with one or more investment banks or other purchasers to purchase such
Securities by paying to a Paying Agent (other than the Company or any of its
Affiliates) in trust for the Holders, on or before 12:00 p.m. New York City time
on the Redemption Date, an amount that, together with any amounts deposited with
such Paying Agent by the Company for the redemption of such Securities, is not
less than the Redemption Price of such Securities. Notwithstanding anything to
the contrary contained in this Article 3, the obligation of the Company to pay
the Redemption Price of such Securities, shall be deemed to be satisfied and
discharged to the extent such amount is so paid by such purchasers; provided,
however, that nothing in this Section 3.7 shall relieve the Company of its
obligation to pay the Redemption Price on Securities called for redemption. If
such an agreement with one or more investment banks or other purchasers is
entered into, any Securities called for redemption and not surrendered for
conversion by the Holders thereof prior to the relevant Redemption Date may, at
the option of the Company upon written notice to the Trustee, be deemed, to the
fullest extent permitted by law, acquired by such purchasers from such Holders
and (notwithstanding anything to the contrary contained in Article 4)
surrendered by such purchasers for conversion, all as of 12:00 p.m. New York
City time on the Redemption Date, subject to payment of the above amount as
aforesaid. The Paying Agent shall hold and pay to the Holders whose Securities
are selected for redemption any such amount paid to it for purchase in the same
manner as it would money deposited with it by the Company for the redemption of
Securities. Without the Paying Agent’s prior written consent, no arrangement
between the Company and such purchasers for the purchase and conversion of any
Securities shall increase or otherwise affect any of the powers, duties,
responsibilities or obligations of the Paying Agent as set forth in this
Indenture, and the Company agrees to indemnify the Paying Agent from, and hold
it harmless against, any loss, liability or expense arising out of or in
connection with any such arrangement for the purchase and conversion of any
Securities between the Company and such purchasers, including the costs and
expenses incurred by the Paying Agent in the defense of any claim or liability
arising out of or in connection with the exercise or performance of any of its
powers, duties, responsibilities or obligations under this Indenture.

     SECTION 3.8. PURCHASE OF SECURITIES AT OPTION OF THE HOLDER UPON CHANGE IN
CONTROL.

     (a) If at any time that Securities remain outstanding there shall occur a
Change in Control, Securities shall be purchased by the Company at the option of
the Holders, as of the date that is 30 Business Days after the occurrence of the
Change in Control (the “Change in Control Purchase Date”) at a purchase price
equal to 100% of the principal amount of the Securities, plus accrued and unpaid
interest to, but excluding, the Change in Control Purchase Date (the “Change in
Control Purchase Price”), subject to satisfaction by or on behalf of any Holder
of the requirements set forth in subsection (c) of this Section 3.8.

     A “Change in Control” shall be deemed to have occurred if any of the
following occurs after the date hereof:

19



--------------------------------------------------------------------------------



 



          (1) any “person” or “group” (as such terms are defined below) is or
becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares of Voting Stock of the Company representing 50% or more of the total
voting power of all outstanding classes of Voting Stock of the Company or has
the power, directly or indirectly, to elect a majority of the members of the
Board of Directors of the Company; or

          (2) the Company consolidates with, or merges with or into, another
Person or the Company sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of the assets of the Company, or any Person
consolidates with, or merges with or into, the Company, in any such event other
than pursuant to a transaction in which the Persons that “beneficially owned”
(as defined below), directly or indirectly, shares of Voting Stock of the
Company immediately prior to such transaction “beneficially own” (as defined
below), directly or indirectly, shares of Voting Stock of the Company
representing at least a majority of the total voting power of all outstanding
classes of Voting Stock of the surviving or transferee Person; or

          (3) the holders of capital stock of the Company approve any plan or
proposal for the liquidation or dissolution of the Company (whether or not
otherwise in compliance with the terms hereof).

For the purpose of the definition of “Change in Control”, (i) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
Exchange Act or any successor provisions, and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the Exchange Act (or any successor
provision thereto), (ii) a “beneficial owner” shall be determined in accordance
with Rule 13d-3 under the Exchange Act, as in effect on the date of this
Indenture, except that the number of shares of Voting Stock of the Company shall
be deemed to include, in addition to all outstanding shares of Voting Stock of
the Company and Unissued Shares (as defined below) deemed to be held by the
“person” or “group” (as such terms are defined above) or other person with
respect to which the Change in Control determination is being made, all Unissued
Shares (as defined below) deemed to be held by all other persons, and (iii) the
terms “beneficially owned” and “beneficially own” shall have meanings
correlative to that of “beneficial owner.” The term “Unissued Shares” means
shares of Voting Stock not outstanding that are subject to options, warrants,
rights to purchase or conversion privileges exercisable within 60 days of the
date of determination of a Change in Control.

     Notwithstanding anything to the contrary set forth in this Section 3.8, a
Change in Control will not be deemed to have occurred if either:

          (X) after August 15, 2008, the Closing Sale Price of the Common Stock
for any five Trading Days during the ten Trading Days immediately preceding the
Change in Control is at least equal to 105% of the Conversion Price in effect on
such Trading Day; or

          (Y) in the case of a merger or consolidation, all of the consideration
(excluding cash payments for fractional shares and cash payments pursuant to
dissenters’ appraisal rights in the merger or consolidation) in the merger or
consolidation otherwise constituting the Change in Control consists of shares of
common stock, depository receipts or other certificates representing common
equity interests, traded on a United States national securities exchange or
quoted on the Nasdaq National Market (or which will be so traded or quoted when
issued or exchanged in connection with such Change in Control) and as a result
of such transaction or transactions the Securities become convertible solely
into such common stock, depository receipts or other certificates representing
common equity interests or a cash amount based on the value of such common
stock, depositary receipts or other certificates representing common equity
interests or a

20



--------------------------------------------------------------------------------



 



combination of such cash amount and such common stock, depository receipts or
other certificates representing common equity interests.

     (b) Within 10 Business Days after the occurrence of a Change in Control,
the Company shall mail a written notice of the Change in Control to the Trustee
and to each Holder (and to beneficial owners as required by applicable law). The
notice shall include the form of a Change in Control Purchase Notice to be
completed by the Holder and shall state:

          (1) the date of such Change in Control and, briefly, the events
causing such Change in Control and the terms and conditions thereof;

          (2) the date by which the Change in Control Purchase Notice pursuant
to this Section 3.8 must be given;

          (3) the Change in Control Purchase Date;

          (4) the Change in Control Purchase Price;

          (5) the Holder’s right to require the Company to purchase the
Securities;

          (6) briefly, the conversion rights of the Securities;

          (7) the name and address of each Paying Agent and Conversion Agent;

          (8) the Conversion Price and any adjustments thereto;

          (9) that Securities as to which a Change in Control Purchase Notice
has been given may be converted pursuant to Article 4 of this Indenture only to
the extent that the Change in Control Purchase Notice has been withdrawn in
accordance with the terms of this Indenture;

          (10) the procedures that the Holder must follow to exercise rights
under this Section 3.8;

          (11) the procedures for withdrawing a Change in Control Purchase
Notice, including a form of notice of withdrawal; and

          (12) that the Holder must satisfy the requirements set forth in the
Securities in order to convert the Securities.

     If any of the Securities is in the form of a Global Security, then the
Company shall modify such notice to the extent necessary to accord with the
procedures of the Depositary applicable to the repurchase of Global Securities.
At the Company’s expense and written request received not less than 5 Business
Days after the occurrence of a Change in Control (unless a shorter period shall
be satisfactory to the Trustee), the Trustee shall give notice of such Change in
Control on behalf of the Company; provided, however, that in all cases the text
of such notice shall be prepared by the Company.

     (c) A Holder may exercise its rights specified in subsection (a) of this
Section 3.8 upon delivery of a written notice (which shall be in substantially
the form included in Exhibit A hereto and which may be delivered by letter,
overnight courier, hand delivery, facsimile transmission or in any other written
form and, in the case of Global Securities, may be delivered electronically or
by other means in accordance with the

21



--------------------------------------------------------------------------------



 



Depositary’s customary procedures) of the exercise of such rights (a “Change in
Control Purchase Notice”) to any Paying Agent at any time prior to the close of
business on the Business Day immediately preceding the Change in Control
Purchase Date.

     The delivery of such Security to any Paying Agent (together with all
necessary endorsements) at the office of such Paying Agent shall be a condition
to the receipt by the Holder of the Change in Control Purchase Price therefor.

     The Company shall purchase from the Holder thereof, pursuant to this
Section 3.8, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of the Indenture that apply
to the purchase of all of a Security pursuant to Sections 3.8 through 3.14 also
apply to the purchase of such portion of such Security.

     Notwithstanding anything herein to the contrary, any Holder delivering to a
Paying Agent the Change in Control Purchase Notice contemplated by this
subsection (c) shall have the right to withdraw such Change in Control Purchase
Notice in whole or in a portion thereof that is a principal amount of $1,000 or
in an integral multiple thereof at any time prior to the close of business on
the Business Day immediately preceding the Change in Control Purchase Date by
delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 3.9.

     A Paying Agent shall promptly notify the Company of the receipt by it of
any Change in Control Purchase Notice or written withdrawal thereof.

     Anything herein to the contrary notwithstanding, in the case of Global
Securities, any Change in Control Purchase Notice may be delivered or withdrawn
and such Securities may be surrendered or delivered for purchase in accordance
with the Applicable Procedures as in effect from time to time.

     SECTION 3.9. EFFECT OF CHANGE IN CONTROL PURCHASE NOTICE.

     Upon receipt by any Paying Agent of a properly completed Change in Control
Purchase Notice and Securities from a Holder in accordance with Section 3.8(c),
the Holder of the Security in respect of which such Change in Control Purchase
Notice was given shall (unless such Change in Control Purchase Notice is
withdrawn as specified below) thereafter be entitled to receive the Change in
Control Purchase Price with respect to such Security. Such Change in Control
Purchase Price shall be paid to such Holder promptly following the later of
(a) the Change in Control Purchase Date with respect to such Security (provided
the conditions in Section 3.8(c) have been satisfied) and (b) the time of
delivery of such Security to a Paying Agent by the Holder thereof in the manner
required by Section 3.8(c). Securities in respect of which a Change in Control
Purchase Notice has been given by the Holder thereof may not be converted on or
after the date of the delivery of such Change in Control Purchase Notice unless
such Change in Control Purchase Notice has first been validly withdrawn.

     A Change in Control Purchase Notice may be withdrawn by means of a written
notice (which may be delivered by mail, overnight courier, hand delivery,
facsimile transmission or in any other written form and, in the case of Global
Securities, may be delivered electronically or by other means in accordance with
the Depositary’s customary procedures) of withdrawal delivered by the Holder to
a Paying Agent at any time prior to the close of business on the Business Day
immediately preceding the Change in Control Purchase Date, specifying the
principal amount of the Security or portion thereof (which must be a principal
amount of

22



--------------------------------------------------------------------------------



 



$1,000 or an integral multiple of $1,000 in excess thereof) with respect to
which such notice of withdrawal is being submitted.

     SECTION 3.10. DEPOSIT OF CHANGE IN CONTROL PURCHASE PRICE.

     On or before 12:00 p.m. New York City time on the Change in Control
Purchase Date, the Company shall deposit with the Trustee or with a Paying Agent
(other than the Company or an Affiliate of the Company) an amount of money (in
immediately available funds if deposited on such Business Day) sufficient to pay
the aggregate Change in Control Purchase Price of all the Securities or portions
thereof that are to be purchased as of such Change in Control Purchase Date. The
manner in which the deposit required by this Section 3.10 is made by the Company
shall be at the option of the Company, provided that such deposit shall be made
in a manner such that the Trustee or a Paying Agent shall have immediately
available funds on the Change in Control Purchase Date.

     If a Paying Agent holds, in accordance with the terms hereof, money
sufficient to pay the Change in Control Purchase Price of any Security for which
a Change in Control Purchase Notice has been tendered and not withdrawn in
accordance with this Indenture then, on the Change in Control Purchase Date,
such Security will cease to be outstanding and the rights of the Holder in
respect thereof shall terminate (other than the right to receive the Change in
Control Purchase Price as aforesaid). The Company shall publicly announce the
principal amount of Securities purchased as a result of such Change in Control
on or as soon as practicable after the Change in Control Purchase Date.

     SECTION 3.11. REPURCHASE OF SECURITIES AT OPTION OF THE HOLDER ON SPECIFIED
DATES.

     (a) The Holders may require the Company to repurchase any outstanding
Securities for cash, in accordance with the provisions of paragraph 7 of the
Securities, on August 15, 2007, August 15, 2008, August 15, 2013 or August 15,
2018 (each a “Repurchase Date”) at a purchase price per Security equal to 100%
of the aggregate principal amount of the Security, together with any accrued and
unpaid interest to, but not including, the applicable Repurchase Date (the
“Repurchase Price”); provided that if such Repurchase Date is an interest
payment date, interest on the Securities will be payable to the Holders in whose
names the Securities are registered on such Repurchase Date.

     (b) The Company shall give written notice of the applicable Repurchase Date
by notice sent by first-class mail to the Trustee and to each Holder (at its
address shown in the register of the Registrar) and to beneficial owners as
required by applicable law, not less than 20 Business Days prior to each
Repurchase Date (the “Repurchase Notice”). Each Repurchase Notice shall include
a repurchase election notice, in substantially the form included in Exhibit A
attached hereto (a “Repurchase Election Notice”), to be completed by a
Securityholder. Each Repurchase Notice shall state:

          (1) the Repurchase Price, the Repurchase Date and the Conversion Price
in effect;

          (2) the name and address of the Paying Agent and the Conversion Agent;

          (3) that Securities as to which a Repurchase Notice has been given may
be converted if they are otherwise convertible in accordance with Article 4
hereof and paragraph 9 of the Securities only to the extent that the Repurchase
Election Notice has been withdrawn in accordance with the terms of this
Indenture;

23



--------------------------------------------------------------------------------



 



          (4) that Securities must be surrendered to the Paying Agent to collect
payment;

          (5) that the Repurchase Price for any Security as to which a
Repurchase Notice has been given and not withdrawn will be paid promptly
following the later of the Repurchase Date and the time of surrender of such
Security as described in subclause (4) above;

          (6) the procedures the Holder must follow to exercise rights under
this Section and a brief description of those rights;

          (7) briefly, the conversion rights of the Securities;

          (8) the procedures for withdrawing a Repurchase Election Notice
(including pursuant to the terms of Section 3.11(d));

          (9) that, unless the Company defaults in making payment on Securities
for which a Repurchase Election Notice has been submitted, interest, if any, on
such Securities will cease to accrue on and after the Repurchase Date; and

          (10) the CUSIP number of the Securities.

     If any of the Securities are to be redeemed in the form of a Global
Security, the Company shall modify such notice to the extent necessary to accord
with the procedures of the Depositary applicable to redemptions.

     At the Company’s written request received not less than 25 Business Days
prior to each Repurchase Date (unless a shorter period shall be satisfactory to
the Trustee), the Trustee shall give such Repurchase Notice on behalf of the
Company and at the Company’s expense; provided, however, that, in all cases, the
text of such Repurchase Notice shall be prepared by the Company.

     (c) Repurchases of Securities by the Company pursuant to this Section 3.11
shall be made, at the option of the Holder thereof, upon:

          (1) delivery to the Paying Agent by the Holder of the Repurchase
Election Notice at any time from the opening of business on the date that is 20
Business Days prior to the applicable Repurchase Date until the close of
business on the fifth Business Day prior to such Repurchase Date stating:

               (A) the certificate number of the Security which the Holder will
deliver to be purchased;

               (B) the portion (which may be 100%) of the principal amount of
the Security which the Holder will deliver to be purchased, which portion must
be in a principal amount of $1,000 or an integral multiple thereof; and

               (C) that such Security shall be purchased as of the applicable
Repurchase Date pursuant to the terms and conditions specified in paragraph 7 of
the Securities and in this Section 3.11 of this Indenture.

          (2) delivery of such Security to the Paying Agent at any time after
delivery Repurchase Notice (together with all necessary endorsements) at the
offices of the Paying Agent. Delivery of such

24



--------------------------------------------------------------------------------



 



Security shall be a condition to receipt by the Holder of the Repurchase Price
therefor. The Repurchase Price shall be paid pursuant to this Section 3.11 only
if the Security delivered to the Paying Agent shall conform in all respects to
the description thereof in the related Repurchase Election Notice, as determined
by the Company.

     (d) Notwithstanding anything herein to the contrary, any Holder delivering
to the Paying Agent the Repurchase Election Notice contemplated by this
Section 3.11 shall have the right to withdraw such Repurchase Election Notice at
any time prior to the close of business on the second Business Day immediately
preceding the Repurchase Date by delivery of a written notice of withdrawal to
the Paying Agent specifying:

          (1) the certificate number, if any, of the Security in respect of
which such notice of withdrawal is being submitted;

          (2) the aggregate principal amount of the Security with respect to
which such notice of withdrawal is being submitted; and

          (3) the aggregate principal amount, if any, of such Security which
remains subject to the original Repurchase Election Notice and which has been or
will be delivered for purchase by the Company.

     The Paying Agent shall promptly notify the Company of the receipt by it of
any Repurchase Election Notice or written notice of withdrawal thereof.

     (e) On or before 12:00 p.m. (local time in The City of New York) on the
applicable Repurchase Date, the Company shall deposit with the Trustee or with
the Paying Agent (or if the Company or an Affiliate of the Company is acting as
the Paying Agent, shall segregate and hold in trust as provided in Section 2.4)
an amount of money (in immediately available funds if deposited on such
Repurchase Date) sufficient to pay the aggregate Repurchase Price of all the
Securities or portions thereof which are to be purchased as of the applicable
Repurchase Date. The manner in which the deposit required by this
Section 3.11(e) is made by the Company shall be at the option of the Company;
provided that such deposit shall be made in a manner such that the Trustee or a
Paying Agent shall have immediately available funds on the applicable Repurchase
Date.

     If a Paying Agent holds, in accordance with the terms hereof, money
sufficient to pay the Repurchase Price of any Security for which a Repurchase
Election Notice has been tendered and not withdrawn on the applicable Repurchase
Date, then, on the applicable Repurchase Date, such Security will cease to be
outstanding and interest will cease to accrue on such Security, whether or not
the Security is delivered to the Paying Agent, and the rights of the Holder in
respect thereof shall terminate (other than the right to receive the Repurchase
Price as aforesaid) and interest will cease to accrue on such Security.

     The Repurchase Price shall be paid to such Holder with respect to
Securities for which a Repurchase Election Notice has been tendered and not
withdrawn, subject to receipt of funds by the Paying Agent, promptly following
the later of (x) the Repurchase Date with respect to such Security (provided the
conditions in Section 3.11(c) have been satisfied) and (y) the time of delivery
of such Security to the Paying Agent by the Holder thereof in the manner
required by Section 3.11(c). Securities in respect of which a Repurchase
Election Notice has been given by the Holder thereof may not be converted
pursuant to Article 4 hereof on or after the date of the delivery of such
Repurchase Election Notice, unless the Securities are otherwise then convertible
in accordance with Article 4 and such Repurchase Election Notice has first been
validly withdrawn as specified in Section 3.11(d).

25



--------------------------------------------------------------------------------



 



     The Company shall purchase from the Holder thereof, pursuant to this
Section 3.11, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of this Indenture that
apply to the purchase of all of a Security also apply to the purchase of such
portion of such Security.

     (f) There shall be no purchase of any Securities pursuant to this
Section 3.11 if there has occurred (prior to, on or after as the case may be,
the giving, by the Holders of such Securities, of the required Repurchase
Election Notice) and is continuing an Event of Default (other than a default in
the payment of the Repurchase Price). The Paying Agent will promptly return to
the respective Holders thereof any Securities (x) with respect to which a
Repurchase Election Notice has been withdrawn in compliance with this Indenture,
or (y) held by it during the continuance of an Event of Default (other than a
default in the payment of the Repurchase Price) in which case, upon such return,
the Repurchase Election Notice with respect thereto shall be deemed to have been
withdrawn.

     SECTION 3.12. SECURITIES PURCHASED IN PART.

     Any Security that is to be purchased or repurchased only in part shall be
surrendered at the office of a Paying Agent and promptly after the Change in
Control Purchase Date or the Repurchase Date, as the case may be, the Company
shall execute and the Trustee shall authenticate and deliver to the Holder of
such Security, without service charge, a new Security or Securities, of such
authorized denomination or denominations as may be requested by such Holder, in
aggregate principal amount equal to, and in exchange for, the portion of the
principal amount of the Security so surrendered that is not purchased or
repurchased.

     SECTION 3.13. COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF SECURITIES.

     In connection with any offer to purchase or repurchase or any purchase or
repurchase of Securities under Section 3.8 or 3.11, the Company shall (a) comply
with Rule and Rule 14e-1 (or any successor to either such Rule), if applicable,
under the Exchange Act, (b) file the related Schedule TO (or any successor or
similar schedule, form or report) if required under the Exchange Act, and
(c) otherwise comply with all federal and state securities laws in connection
with such offer to purchase or purchase of Securities, all so as to permit the
rights of the Holders and obligations of the Company under Sections 3.8 through
3.12 and 3.14 to be exercised in the time and in the manner specified therein.

     SECTION 3.14. REPAYMENT TO THE COMPANY.

     To the extent that the aggregate amount of cash deposited by the Company
pursuant to Section 3.10 or 3.11 exceeds the aggregate Change in Control
Purchase Price or Repurchase Price, as applicable, together, in each case with
interest, if any, thereon of the Securities or portions thereof that the Company
is obligated to purchase or repurchase, then promptly after the Change in
Control Purchase Date or Repurchase Date, the Trustee or a Paying Agent, as the
case may be, shall return any such excess cash to the Company.

26



--------------------------------------------------------------------------------



 



ARTICLE 4

CONVERSION

     SECTION 4.1. CONVERSION PRIVILEGE.

     (a) Subject to the further provisions of this Article 4, a Holder of a
Security may convert the principal amount of such Security (or any portion
thereof equal to $1,000 or any integral multiple of $1,000 in excess thereof)
into the Principal Return and Net Share Amount, if any, upon the occurrence of
the conditions set forth in (1), (2), (3) or (4), below, during the time periods
indicated therein, at the Conversion Price then in effect:

          (1) Closing Sale Price Condition.

               (A) A Holder may surrender any Securities held by such Holder for
conversion (x) prior to August 15, 2021, during any fiscal quarter, if the
Closing Sale Price of the Common Stock, for at least 20 Trading Days in the
period of 30 consecutive Trading Days ending on the last day of the immediately
preceding fiscal quarter, is more than 120% of the Conversion Price on each
corresponding Trading Day or (y) at any time after the Closing Sale Price of the
Common Stock on any date after August 15, 2021 through the Business Day
immediately prior to the Final Maturity Date, is more than 120% of the then
current Conversion Price; provided that for the purpose of
Section 4.1(a)(1)(A)(x), the period from the first day of the fiscal quarter
that includes August 15, 2021 to August 15, 2021 shall be deemed to be a fiscal
quarter prior to August 15, 2021.

               (B) The Conversion Agent, will, on behalf of the Company,
determine if the Securities are convertible as a result of the Closing Sale
Price of the Common Stock and notify the Company and the Trustee. The Conversion
Agent shall make this determination and provide the appropriate notification
(x) on and prior to August 15, 2021, on the first Trading Day of each fiscal
quarter and (y) after August 15, 2021, on a daily basis.

          (2) Trading Price Condition.

               (A) A Holder may surrender its Securities for conversion, during
the five consecutive Business Day period following any 10 consecutive Trading
Day period in which the average of the Trading Prices for a Security was less
than 98% of the average of the Closing Sale Prices of the Common Stock for such
10 Trading-Day period (the “Average Sale Price”) multiplied by the applicable
Conversion Rate. If, however, on the Trading Day immediately preceding the
Conversion Date, the Closing Sale Price of the Common Stock is greater than 100%
of the Conversion Price but less than or equal to 120% of the Conversion Price,
then Holders converting their Securities will receive cash with a value equal to
100% of the principal amount of the Securities being converted on the Conversion
Date.

               (B) The Trustee will determine the Trading Price after being
requested to do so by the Company. However, the Company will have no obligation
to make that request unless a Holder provides the Company with reasonable
evidence that the Trading Price may be less than 98% of the Average Sale Price
of the Common Stock multiplied by the applicable Conversion Rate for the
applicable period. If a Holder provides such evidence, the Company will instruct
the Trustee to determine the Trading Price of the Securities for the applicable
period.

27



--------------------------------------------------------------------------------



 



          (3) Call for Redemption. A Holder may surrender for conversion any
Securities called for redemption at any time prior to the close of business one
Business Day prior to the Redemption Date, even if the Securities are not
otherwise convertible at such time. If a Holder has already delivered a
Repurchase Notice or a Change in Control Purchase Notice with respect to a
Security at the time the call for redemption is made, however, the Holder may
not surrender such Security for conversion until the Holder has withdrawn such
notice in accordance herewith.

          (4) Specified Corporate Transactions.

               (A) Even if none of the conditions described in subsections (1),
(2) and (3), above has occurred, if the Company elects to: (i) distribute to all
holders of Common Stock rights or warrants entitling such holders to purchase,
for a period expiring within 60 days, Common Stock at less than the Current
Market Price (as determined in accordance with subsection 4.6(b)) at the time,
or (ii) distribute to all holders of Common Stock, assets or debt securities of
the Company, or rights or warrants to purchase the Company’s securities, which
distribution has a per share value exceeding 10.0% of the Closing Sale Price of
the Common Stock on the Trading Day preceding the declaration date for such
distribution, then in either case (i) and (ii), the Company must notify the
Holders at least 20 days prior to the ex-dividend date for such distribution.
Once the Company has given such notice, Holders may surrender their Securities
for conversion at any time until the earlier of the close of business on the
Business Day prior to the ex-dividend date or the Company’s announcement that
such distribution will not take place. No adjustment to the ability of a Holder
to convert will be made if the Holder will otherwise participate in the
distribution without conversion.

               (B) In addition, if the Company is a party to a consolidation,
merger or binding share exchange pursuant to which all or substantially all of
the Common Stock would be converted into cash, securities or other property, a
Holder may surrender Securities for conversion at any time from and after the
date that is 15 days prior to the anticipated effective date of the transaction
until 15 days after the actual date of such transaction. If the transaction also
constitutes a Change in Control, the Holder can require the Company to purchase
all or a portion of such Holder’s Securities, as described in Section 3.8.

     (b) The number of shares of Common Stock issuable upon conversion of a
Security, if any, shall be determined by dividing the principal amount of the
Security or portion thereof surrendered for conversion by the Conversion Price
in effect on the Conversion Date. The initial Conversion Price is set forth in
paragraph 9 of the Securities and is subject to adjustment as provided in this
Article 4.

     Provisions of this Indenture that apply to conversion of all of a Security
also apply to conversion of a portion of a Security.

     A Holder of Securities is not entitled to any rights of a holder of Common
Stock until such Holder has converted its Securities to Common Stock, and only
to the extent such Securities are deemed to have been converted into Common
Stock pursuant to this Article 4.

     If a Security is called for redemption or submitted for purchase upon a
Change in Control pursuant to Article 3, such conversion right shall terminate
at the close of business on the Business Day immediately preceding the
Redemption Date or Change in Control Purchase Date, as the case may be, for such
Security or such earlier date as the Holder presents such Security for
redemption or purchase (unless the Company shall default in making the
redemption payment or Change in Control Purchase Price payment when due, in
which case the conversion right shall terminate at the close of business on the
date such default is cured and such Security is redeemed or purchased, as the
case may be).

28



--------------------------------------------------------------------------------



 



     The Company will provide written notice to the Conversion Agent upon the
occurrence of any of the conversion events specified in paragraph (a) of this
Section 4.1 (other than Section 4.1(a)(1) and 4.1(a)(2)).

     SECTION 4.2. CONVERSION PROCEDURE.

     (a) To convert a Security, a Holder must (i) complete and manually sign the
conversion notice on the back of the Security and deliver such notice to a
Conversion Agent, (ii) surrender the Security (if in certificated form) to a
Conversion Agent, (iii) furnish appropriate endorsements and transfer documents
if required by a Registrar or a Conversion Agent, and (iv) pay any transfer or
similar tax, if required. The date on which the Holder satisfies all of those
requirements is the “Conversion Date.”

     (b) Anything herein to the contrary notwithstanding, in the case of Global
Securities, conversion notices may be delivered and such Securities may be
surrendered for conversion in accordance with the Applicable Procedures as in
effect from time to time.

     (c) To the extent the Company elects to satisfy any of its conversion
obligations through delivery of shares of Common Stock, the person in whose name
such Common Stock certificate is registered shall be deemed to be a stockholder
of record on the Conversion Date; provided, however, that no surrender of a
Security on any date when the stock transfer books of the Company shall be
closed shall be effective to constitute the person or persons entitled to
receive the shares of Common Stock upon such conversion as the record holder or
holders of such shares of Common Stock on such date, but such surrender shall be
effective to constitute the person or persons entitled to receive such shares of
Common Stock as the record holder or holders thereof for all purposes at the
close of business on the next succeeding day on which such stock transfer books
are open; provided, further, that such conversion shall be at the Conversion
Price in effect on the Conversion Date as if the stock transfer books of the
Company had not been closed. Upon conversion of a Security, such person shall no
longer be a Holder of such Security and the delivery by the Company of the
Principal Return and Net Share Amount, if any, upon such conversion will be
deemed to satisfy the Company’s obligation to pay the principal amount of, plus
accrued and unpaid interest on, the Security. Upon conversion, accrued and
unpaid interest will be deemed paid in full rather than canceled, extinguished
or forfeited. No payment or adjustment will be made for dividends or
distributions on shares of Common Stock issued upon conversion of a Security.

     (d) Securities so surrendered for conversion (in whole or in part) during
the period from the close of business on any regular record date to the opening
of business on the next succeeding interest payment date (excluding Securities
or portions thereof called for redemption on a Redemption Date, presented for
purchase upon a Change in Control on a Change in Control Purchase Date or
presented for repurchase on a Repurchase Date, as the case may be, during the
period beginning at the close of business on a regular record date and ending at
the opening of business on the first Business Day after the next succeeding
interest payment date, or if such interest payment date is not a Business Day,
the second such Business Day) shall also be accompanied by payment in funds
acceptable to the Company of an amount equal to the interest payable on such
interest payment date on the principal amount of such Security then being
converted, and such interest shall be payable to such registered Holder
notwithstanding the conversion of such Security, subject to the provisions of
this Indenture relating to the payment of defaulted interest by the Company.
Except as otherwise provided in this Section 4.2, no payment or adjustment will
be made for accrued interest on a converted Security, which will be deemed paid
upon conversion. If the Company defaults in the payment of interest payable on
such interest payment date, the Company shall promptly repay such funds to such
Holder.

29



--------------------------------------------------------------------------------



 



     (e) Nothing in this Section shall affect the right of a Holder in whose
name any Security is registered at the close of business on a record date to
receive the interest payable on such Security on the related interest payment
date in accordance with the terms of this Indenture and the Securities. If a
Holder converts more than one Security at the same time, the amount of cash to
be paid and the number of shares of Common Stock issuable upon the conversion,
if any, shall be based on the aggregate principal amount of Securities
converted.

     (f) Upon surrender of a Security that is converted in part, the Company
shall execute, and the Trustee shall authenticate and deliver to the Holder, a
new Security equal in principal amount to the unconverted portion of all
Securities so surrendered.

     (g) If an Event of Default has occurred and is continuing (other than an
Event of Default in a cash payment upon conversion of the Securities), the
Company may not pay cash upon conversion of any Security or a portion of a
Security (other than cash for fractional shares). Any inability or failure to
pay cash as a result of the terms of this Section 4.2(g) shall not result in a
Holder being entitled to receive any shares of Common Stock or other equity that
it would not otherwise be entitled to receive but for the application of this
Section 4.2(g).

     (h) Anything herein to the contrary notwithstanding, in the case of Global
Securities, conversion notices may be delivered and such Global Securities may
be surrendered for conversion in accordance with the Applicable Procedures as in
effect from time to time.

     (i) The delivery to the Holder of the Principal Return and Net Share
Amount, if any, upon conversion of a Security will be treated as a payment (in
an amount equal to the sum of the then fair market value of such Principal
Return and Net Share Amount, if any) on the Security for purposes of the U.S.
Treasury regulations governing contingent payment debt instruments.

     SECTION 4.3. FRACTIONAL SHARES.

     The Company will not issue fractional shares of Common Stock upon
conversion of Securities. In lieu thereof, the Company will pay the cash value
of such fractional shares based upon the Closing Sale Price of the Common Stock
on the Trading Day immediately prior to the Conversion Date.

     SECTION 4.4. TAXES ON CONVERSION.

     If a Holder converts a Security and receives part of the Conversion Value
in shares of Common Stock, the Company shall pay any documentary, stamp or
similar issue or transfer tax due on the issue of such shares of Common Stock
upon such conversion. However, the Holder shall pay any such tax which is due
because the Holder requests the shares to be issued in a name other than the
Holder’s name. The Conversion Agent may refuse to deliver the certificate
representing the Common Stock being issued in a name other than the Holder’s
name until the Conversion Agent receives a sum sufficient to pay any tax which
will be due because the shares are to be issued in a name other than the
Holder’s name. Nothing herein shall preclude any tax withholding required by law
or regulation.

     SECTION 4.5. COMPANY TO PROVIDE STOCK.

     All shares of Common Stock delivered upon conversion of the Securities
shall be newly issued shares or shares issued out of treasury stock, shall be
duly authorized, validly issued, fully paid and nonassessable and shall be free
from preemptive rights and free of any lien or adverse claim.

30



--------------------------------------------------------------------------------



 



     The Company will endeavor promptly to comply with all federal and state
securities laws regulating the offer and delivery of shares of Common Stock
constituting Net Shares delivered upon conversion of Securities, if any, and
will list or cause to have quoted such shares of Common Stock on each national
securities exchange or on the Nasdaq National Market or other over-the-counter
market or such other market on which the Common Stock is then listed or quoted;
provided, however, that if rules of such automated quotation system or exchange
permit the Company to defer the listing of such Common Stock until the first
conversion of the Securities into such Common Stock in accordance with the
provisions of this Indenture, the Company covenants to list such Common Stock
issuable upon conversion of the Securities in accordance with the requirements
of such automated quotation system or exchange at such time. Any Common Stock
issued upon conversion of a Security hereunder which at the time of conversion
was a Restricted Security will also be a Restricted Security.

     SECTION 4.6. ADJUSTMENT OF CONVERSION PRICE.

     (a) The conversion price as stated in paragraph 9 of the Securities (the
“Conversion Price”) shall be adjusted from time to time by the Company as
follows:

          (1) Dividends, Distributions, Subdivisions and Combinations. In case
the Company shall: (i) pay a dividend on its Common Stock in shares of Common
Stock or make a distribution on its Common Stock in shares of Common Stock; or
(ii) subdivide its outstanding Common Stock into a greater number of shares, or
combine its outstanding Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior thereto shall be adjusted so that
the Holder of any Security thereafter surrendered for conversion shall be
entitled to receive that number of shares of Common Stock which it would have
owned had such Security been converted immediately prior to the happening of
such event. An adjustment made pursuant to this subsection (1) shall become
effective immediately after the record date in the case of a dividend or
distribution and shall become effective immediately after the effective date in
the case of subdivision or combination.

          (2) Issuance of Rights or Warrants. In case the Company shall issue
rights or warrants to all or substantially all holders of its Common Stock
entitling them (for a period of not more than 60 days following such issuance)
to subscribe for or purchase shares of Common Stock (or securities convertible
into Common Stock) at a price per share (or having a conversion price per share)
less than the Current Market Price per share of Common Stock (as determined in
accordance with subsection (b) of this Section 4.6) on the record date for the
determination of stockholders (the “Rights Determination Date”) entitled to
receive such rights or warrants, the Conversion Price in effect immediately
prior thereto shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Price in effect immediately prior to
such Rights Determination Date by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding on such Rights Determination Date
plus the number of shares which the aggregate offering price of the total number
of shares of Common Stock so offered (or the aggregate conversion price of the
convertible securities so offered, which shall be determined by multiplying the
number of shares of Common Stock issuable upon conversion of such convertible
securities by the conversion price per share of Common Stock pursuant to the
terms of such convertible securities) would purchase at the Current Market Price
per share (as defined in subsection (b) of this Section 4.6) of Common Stock on
such Rights Determination Date, and of which the denominator shall be the number
of shares of Common Stock outstanding on such Rights Determination Date plus the
number of additional shares of Common Stock offered (or into which the
convertible securities so offered are convertible). Such adjustment shall be
made successively whenever any such rights or warrants are issued, and shall
become effective immediately after such Rights Determination Date. If at the end
of the period during which such rights or warrants are exercisable not all
rights or warrants

31



--------------------------------------------------------------------------------



 



shall have been exercised, the adjusted Conversion Price shall be immediately
readjusted to what it would have been based upon the number of additional shares
of Common Stock actually issued (or the number of shares of Common Stock
issuable upon conversion of convertible securities actually issued).

          (3) Distributions of Capital Stock, Indebtedness or Other Assets.

               (A) In case the Company shall distribute to all or substantially
all holders of its Common Stock any shares of capital stock of the Company
(other than Common Stock), evidences of indebtedness or other non-cash assets,
or rights or warrants (including securities of any person other than the Company
but excluding:

                    (i) dividends or distributions referred to in subsection
4.6(a)(1), above;

                    (ii) rights and warrants referred to in subsection
4.6(a)(2), above;

                    (iii) dividends and distributions referred to in subsection
4.6(a)(4) below; and

                    (iv) distribution of rights to all holders of Common Stock
pursuant to the a Rights Plan or the detachment of such rights under the terms
of such Rights Plan),

then in such case the Conversion Price shall be adjusted so that the same shall
equal the price determined by multiplying the current Conversion Price by a
fraction of which the numerator shall be the Current Market Price per share (as
defined in subsection (b) of this Section 4.6) of the Common Stock on the record
date for the determination of stockholders entitled to receive such capital
stock, evidences of indebtedness or other non-cash assets (the “Capital Stock
Determination Date”), less the fair market value (as determined by the Board of
Directors, whose determination shall be conclusive evidence of such fair market
value and which shall be evidenced by an Officer’s Certificate delivered to the
Trustee) on such Capital Stock Determination Date, of the portion of the capital
stock, evidences of indebtedness or other non-cash assets so distributed or of
such rights or warrants applicable to one share of Common Stock (determined on
the basis of the number of shares of Common Stock outstanding on the Capital
Stock Determination Date), and of which the denominator shall be the Current
Market Price per share (as defined in subsection (b) of this Section 4.6) of the
Common Stock on such Capital Stock Determination Date. Such adjustment shall be
made successively whenever any such distribution is made and shall become
effective immediately after the Capital Stock Determination Date.

               (B) In the event the then fair market value (as so determined) of
the portion of the capital stock, evidences of indebtedness or other non-cash
assets so distributed or of such rights or warrants applicable to one share of
Common Stock is equal to or greater than the Current Market Price per share of
the Common Stock on such Capital Stock Determination Date, in lieu of the
foregoing adjustment, adequate provision shall be made so that each holder of a
Security shall have the right to receive upon conversion the amount of capital
stock, evidences of indebtedness or other non-cash assets so distributed or of
such rights or warrants such holder would have received had such holder
converted each Security on such Capital Stock Determination Date. In the event
that such distribution is not so paid or made, the Conversion Price shall again
be adjusted to be the Conversion Price that would then be in effect if such
dividend or distribution had not been declared. If the Board of Directors
determines the fair market value of any distribution for purposes of this
Section 4.6(a)(3) by reference to the actual or when issued trading market for

32



--------------------------------------------------------------------------------



 



any securities, it must in doing so consider the prices in such market over the
same period used in computing the Current Market Price of the Common Stock.

          (4) Cash Dividends or Distributions.

               (A) If the Company shall, by dividend or otherwise, make one or
more dividends or distributions in cash during any fiscal quarter of the Company
to all or substantially all holders of its Common Stock, in an aggregate amount
that, together with the aggregate amount of all other cash dividends or
distributions made during such fiscal quarter to all or substantially all
holders of its Common Stock exceeds the product of $0.0133 (appropriately
adjusted from time to time for any stock dividends on or subdivisions or
combinations of the Common Stock) multiplied by the number of shares of Common
Stock outstanding on the record date for determination of stockholders entitled
to receive the dividend or distribution (the “Dividend Determination Date” and
together with the Rights Determination Date and Capital Stock Determination
Date, each a “Determination Date”) (excluding shares held in the treasury of the
Company), then in such case the Conversion Price shall be adjusted so that the
same shall equal the price determined by multiplying such Conversion Price in
effect immediately prior to the Dividend Determination Date by a fraction of
which the numerator shall be the Current Market Price per share of the Common
Stock and the denominator of which shall be the Current Market Price per share
of the Common Stock plus the amount per share of such dividend or distribution,
to the extent it exceeds $0.0133 per share (appropriately adjusted from time to
time for any stock dividends on or subdivisions or combinations of Common
Stock). The adjustment will be made successively whenever any such event occurs.

          (5) Tender Offer.

               (A) In case any tender offer made by the Company or any of its
Subsidiaries for Common Stock shall expire and such tender offer (as amended
upon the expiration thereof) shall involve the payment of aggregate
consideration in an amount (determined as the sum of the aggregate amount of
cash consideration and the aggregate fair market value (as determined by the
Board of Directors, whose determination shall be conclusive evidence thereof and
which shall be evidenced by an Officers’ Certificate delivered to the Trustee
thereof) of any other consideration) that, together with the aggregate amount
of:

                    (i) any cash and the fair market value (as determined by the
Board of Directors, whose determination shall be conclusive evidence thereof and
which shall be evidenced by an Officers’ Certificate delivered to the Trustee)
of any other consideration payable in respect of any other tender offers by the
Company or any Subsidiary of the Company for Common Stock consummated within the
12 months preceding the date of the Expiration Date (as defined below) and in
respect of which no Conversion Price adjustment pursuant to this Section 4.6 has
been made; and

                    (ii) all cash distributions to all or substantially all
holders of its Common Stock made within the 12 months preceding the Expiration
Date and in respect of which no Conversion Price adjustment pursuant to this
Section 4.6 has been made,

exceeds an amount equal to 10.0% of the product of the Current Market Price per
share of Common Stock (as determined in accordance with subsection (b) of this
Section 4.6) as of the last date (the “Expiration Date”) tenders could have been
made pursuant to such tender offer (as it may be amended) (the last time at
which such tenders could have been made on the Expiration Date is hereinafter
sometimes called the “Expiration Time”) multiplied by the number of shares of
Common Stock outstanding (including tendered shares but excluding any shares
held in the treasury of the Company) at the Expiration Time, then, immediately
prior to

33



--------------------------------------------------------------------------------



 



the opening of business on the day after the Expiration Date, the Conversion
Price shall be reduced so that the same shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to close of
business on the Expiration Date by a fraction of which the numerator shall be
the product of the number of shares of Common Stock outstanding (including
tendered shares but excluding any shares held in the treasury of the Company) at
the Expiration Time multiplied by the Current Market Price per share of the
Common Stock (as determined in accordance with subsection (b) of this
Section 4.6) on the Trading Day next succeeding the Expiration Date and the
denominator shall be the sum of (x) the aggregate consideration (determined as
aforesaid) payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender offer) of all shares validly tendered and
not withdrawn as of the Expiration Time (the shares deemed so accepted, up to
any such maximum, being referred to as the “Purchased Shares”) and (y) the
product of the number of shares of Common Stock outstanding (less any Purchased
Shares and excluding any shares held in the treasury of the Company) at the
Expiration Time and the Current Market Price per share of Common Stock (as
determined in accordance with subsection (b) of this Section 4.6) on the Trading
Day next succeeding the Expiration Date, such reduction to become effective
immediately prior to the opening of business on the day following the Expiration
Date. In the event that the Company is obligated to purchase shares pursuant to
any such tender offer, but the Company is permanently prevented by applicable
law from effecting any or all such purchases or any or all such purchases are
rescinded, the Conversion Price shall again be adjusted to be the Conversion
Price which would have been in effect based upon the number of shares actually
purchased. If the application of this Section 4.6(a)(5) to any tender offer
would result in an increase in the Conversion Price, no adjustment shall be made
for such tender offer under this Section 4.6(a)(5).

               (B) For purposes of this Section 4.6(a)(5), the term “tender
offer” shall mean and include both tender offers and exchange offers, all
references to “purchases” of shares in tender offers (and all similar
references) shall mean and include both the purchase of shares in tender offers
and the acquisition of shares pursuant to exchange offers, and all references to
“tendered shares” (and all similar references) shall mean and include shares
tendered in both tender offers and exchange offers.

     (b) The term “Current Market Price” shall mean (i) for the purpose of any
computation under subsection 4.1(a)(4), 4.6(a)(2), 4.6(a)(3) or 4.6(a)(5), the
Current Market Price per share of Common Stock on any date shall be deemed to be
the average of the daily Closing Sale Prices for the 30 consecutive Trading Days
commencing 45 Trading Days before the Determination Date or Expiration Date, as
the case may be, and (ii) for the purpose of any computation under subsection
4.6(a)(4), the Current Market Price per share of Common Stock shall be deemed to
be the average of the daily Closing Sale Prices per share of Common Stock for
the first ten Trading Days from and including the first date that the Common
Stock trades ex-dividend.

     In the event of a Conversion Price adjustment pursuant to subsections
4.6(a)(3) or (4), above, the Conversion Price may not be adjusted to be less
than $36.03 (the “Minimum Conversion Price”); notwithstanding the foregoing, in
the event of a Conversion Price adjustment pursuant to subsections 4.6(a)(1),
(2) or (5), above, the Minimum Conversion Price will be adjusted in proportion
to such adjustment in the Conversion Price.

     (c) Rights Plans.

           (1) In the event that the Company implements a new preferred shares
rights plan or any similar plan (a “Rights Plan”), or the Company’s current
Rights Plan is still in effect, upon conversion of the Securities, to the extent
that any such Rights Plan has been implemented and is still in effect upon such

34



--------------------------------------------------------------------------------



 



conversion, the holders of Securities will receive, in addition to any Common
Stock which they receive upon conversion, the rights described therein (whether
or not the rights have separated from the Common Stock at the time of
conversion), subject to the limitations set forth in the Rights Plan. Any
distribution of rights or warrants pursuant to a Rights Plan complying with the
requirements set forth in the immediately preceding sentence of this paragraph
shall not constitute a distribution of rights or warrants pursuant to this
Section 4.6. If at the time a Holder converts its Securities or until the end of
the Applicable Conversion Reference Period the rights have previously detached
from the Common Stock and the Applicable Stock Price has been adversely impacted
in a manner such that the value of the Principal Return and Net Share Amount, if
any, received by a Holder upon conversion is inconsistent with the purpose of
this provision, then the Applicable Stock Price shall be the fair value of a
share of Common Stock as reasonably determined in good faith by the Board of
Directors (whose determination shall be conclusive), adjusted appropriately to
reflect the value of the rights.

          (2) Rights or warrants (or other rights issued pursuant to a Rights
Plan) distributed by the Company to all holders of Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock (either initially or under certain circumstances), which rights or
warrants, until the occurrence of a specified event or events (“Trigger Event”):
(i) are deemed to be transferred with such shares of Common Stock; (ii) are not
exercisable; and (iii) are also issued in respect of future issuances of Common
Stock, shall be deemed not to have been distributed for purposes of this
Section 4.6 (and no adjustment to the Conversion Price under this Section 4.6
will be required) until the occurrence of the earliest Trigger Event, whereupon
such rights and warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Conversion Price shall be
made under this Section 4.6. If any such right or warrant, including any such
existing rights or warrants distributed prior to the date of this Indenture, are
subject to events, upon the occurrence of which such rights or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and record date with respect to new rights
or warrants with such rights (and a termination or expiration of the existing
rights or warrants without exercise by any of the holders thereof). In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Price under this
Section 4.6 was made, (1) in the case of any such rights or warrants which shall
all have been redeemed or repurchased without exercise by any holders thereof,
the Conversion Price shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights or warrants (assuming such holder had retained such rights or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase, and (2) in the case of such rights or warrants which shall have
expired or been terminated without exercise by any holders thereof, the
Conversion Price shall be readjusted as if such rights and warrants had not been
issued.

     (d) In any case in which this Section 4.6 shall require that an adjustment
be made following a record date or a Determination Date or Expiration Date, as
the case may be, established for purposes of this Section 4.6, the Company may
elect to defer (but only until five Business Days following the filing by the
Company with the Trustee of the certificate described in Section 4.9) issuing to
the Holder of any Security converted after such record date or Determination
Date or Expiration Date the shares of Common Stock and other capital stock of
the Company issuable upon such conversion over and above the shares of Common
Stock and other capital stock of the Company issuable upon such conversion only
on the basis of the Conversion Price prior to adjustment; and, in lieu of the
shares the issuance of which is so deferred, the

35



--------------------------------------------------------------------------------



 



Company shall issue or cause its transfer agents to issue due bills or other
appropriate evidence prepared by the Company of the right to receive such
shares. If any distribution in respect of which an adjustment to the Conversion
Price is required to be made as of the record date or Determination Date or
Expiration Date therefor is not thereafter made or paid by the Company for any
reason, the Conversion Price shall be readjusted to the Conversion Price which
would then be in effect if such record date had not been fixed or such effective
date or Determination Date or Expiration Date had not occurred.

     SECTION 4.7. NO ADJUSTMENT.

     No adjustment in the Conversion Price shall be required unless the
adjustment would require an increase or decrease of at least 1% in the
Conversion Price as last adjusted; provided, however, that any adjustments which
by reason of this Section 4.7 are not required to be made shall be carried
forward and taken into account in any subsequent adjustment. All calculations
under this Article 4 shall be made to the nearest one-hundredth of a cent or to
the nearest one-ten-thousandth of a share, as the case may be.

     Except pursuant to Section 4.6 and 4.7, no adjustment need be made for
issuances of Common Stock or any securities convertible or exchangeable for
Common Stock or the right to purchase Common Stock or such convertible or
exchangeable securities, including pursuant to a Company plan for reinvestment
of dividends or interest or for a change in the par value or a change to no par
value of the Common Stock.

     To the extent that the Securities become convertible into the right to
receive cash, no adjustment need be made thereafter as to the cash. Interest
will not accrue on the cash.

     No adjustment to the Conversion Price will be made to account for accrued
interest or Contingent Interest.

     SECTION 4.8. ADJUSTMENT FOR TAX PURPOSES.

     The Company shall be entitled to make such reductions in the Conversion
Price, in addition to those required by Section 4.6, as it in its discretion
shall determine to be advisable in order that any stock dividends, subdivisions
of shares, distributions of rights to purchase stock or securities or
distributions of securities convertible into or exchangeable for stock hereafter
made by the Company to its stockholders shall not be taxable.

     SECTION 4.9. NOTICE OF ADJUSTMENT.

     Whenever the Conversion Price or conversion privilege is adjusted, the
Company shall promptly mail to Securityholders a notice of the adjustment and
file with the Trustee an Officers’ Certificate briefly stating the facts
requiring the adjustment and the manner of computing it. Unless and until the
Trustee shall receive an Officers’ Certificate setting forth an adjustment of
the Conversion Price, the Trustee may assume without inquiry that the Conversion
Price has not been adjusted and that the last Conversion Price of which it has
knowledge remains in effect.

     SECTION 4.10. NOTICE OF CERTAIN TRANSACTIONS.

     In the event that:

          (1) the Company takes any action which would require an adjustment in
the Conversion Price;

36



--------------------------------------------------------------------------------



 



          (2) the Company consolidates or merges with, or transfers all or
substantially all of its property and assets to, another corporation and
shareholders of the Company must approve the transaction; or

          (3) there is a dissolution or liquidation of the Company,

the Company shall mail to Holders and file with the Trustee a notice stating the
proposed record or effective date, as the case may be. The Company shall mail
the notice at least ten days before such date. Failure to mail such notice or
any defect therein shall not affect the validity of any transaction referred to
in clause (1), (2) or (3) of this Section 4.10.

     SECTION 4.11. EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE ON
CONVERSION PRIVILEGE.

     If any of the following shall occur, namely: (a) any reclassification or
change of shares of Common Stock issuable upon conversion of the Securities
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination, or any
other change for which an adjustment is provided in Section 4.6); (b) any
consolidation or merger or combination to which the Company is a party other
than a merger in which the Company is the continuing corporation and which does
not result in any reclassification of, or change (other than in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination) in, outstanding shares of Common Stock;
or (c) any sale or conveyance as an entirety or substantially as an entirety of
the property and assets of the Company, directly or indirectly, to any Person,
then the Company, or such successor, purchasing or transferee Person, as the
case may be, shall, as a condition precedent to such reclassification, change,
combination, consolidation, merger, sale or conveyance, execute and deliver to
the Trustee a supplemental indenture providing that the Holder of each Security
then outstanding shall have the right, subject to Section 4.14, to convert such
Security into the kind and amount of shares of stock and other securities and
property (including cash) receivable upon such reclassification, change,
combination, consolidation, merger, sale or conveyance by a holder of the number
of shares of Common Stock deliverable upon conversion of such Security (if such
Security were convertible into shares of Common Stock instead of into the
Principal Return and Net Share Amount) immediately prior to such
reclassification, change, combination, consolidation, merger, sale or
conveyance. Such supplemental indenture shall provide for adjustments of the
Conversion Price and other provisions (including related defined terms and
Section 4.14) , which shall be as nearly equivalent as may be practicable to the
adjustments of the Conversion Price and other provisions (including related
defined terms and Section 4.14) provided for in this Article 4. If, in the case
of any such consolidation, merger, combination, sale or conveyance, the stock or
other securities and property (including cash) receivable thereupon by a holder
of Common Stock include shares of stock or other securities and property of a
Person other than the successor, purchasing or transferee Person, as the case
may be, in such consolidation, merger, combination, sale or conveyance, then
such supplemental indenture shall also be executed by such other Person and
shall contain such additional provisions to protect the interests of the Holders
of the Securities as the Board of Directors shall reasonably consider necessary
by reason of the foregoing. The provisions of this Section 4.11 shall similarly
apply to successive reclassifications, changes, combinations, consolidations,
mergers, sales or conveyances.

     In the event the Company shall execute a supplemental indenture pursuant to
this Section 4.11, the Company shall promptly file with the Trustee (x) an
Officers’ Certificate briefly stating the reasons therefor, the kind or amount
of shares of stock or other securities or property (including cash) receivable
by Holders of the Securities upon the conversion of their Securities after any
such reclassification, change, combination, consolidation, merger, sale or
conveyance, any adjustment to be made with respect thereto and that all

37



--------------------------------------------------------------------------------



 



conditions precedent have been complied with and (y) an Opinion of Counsel that
all conditions precedent have been complied with, and shall promptly mail notice
thereof to all Holders.

     SECTION 4.12. TRUSTEE’S DISCLAIMER.

     The Trustee shall have no duty to determine when an adjustment under this
Article 4 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of that fact or the correctness of any
such adjustment, and shall be protected in relying upon, an Officers’
Certificate including the Officers’ Certificate with respect thereto which the
Company is obligated to file with the Trustee pursuant to Section 4.9. The
Trustee makes no representation as to the validity or value of any securities or
assets issued upon conversion of Securities, and the Trustee shall not be
responsible for the Company’s failure to comply with any provisions of this
Article 4.

     The Trustee shall not be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture executed
pursuant to Section 4.11, but may accept as conclusive evidence of the
correctness thereof, and shall be fully protected in relying upon, the Officers’
Certificate with respect thereto which the Company is obligated to file with the
Trustee pursuant to Section 4.11.

     SECTION 4.13. VOLUNTARY REDUCTION.

     The Company from time to time may reduce the Conversion Price by any amount
for any period of time if the period is at least 20 days and if the reduction is
irrevocable during such period (i) if the Board of Directors determines that
such reduction would be in the best interest of the Company or to avoid or
diminish income tax to holders of shares of Common Stock in connection with a
dividend or distribution of stock or similar event, and (ii) the Company
provides 15 days prior notice of any reduction in the Conversion Price;
provided, however, that in no event may the Company reduce the Conversion Price
to be less than the par value of a share of Common Stock.

     SECTION 4.14. PAYMENT UPON CONVERSION

     (a) Subject to Article 5, Section 4.1(a)(2) and Section 4.6(c)(1), if a
Holder surrenders its Securities for conversion, the Company shall deliver (the
“Conversion Obligation”), in respect of each $1,000 principal amount of
Securities surrendered for conversion:

     (i) cash in an amount (the “Principal Return”) equal to the lesser of
(A) the principal amount of such Security and (B) the Conversion Value; and

     (ii) if the Conversion Value is greater than the principal amount of each
Security, a number of shares of Common Stock (the “Net Shares”) equal to the sum
of the Daily Share Amounts for each Trading Day during the Applicable Conversion
Reference Period (the “Net Share Amount”); provided that, in lieu of the
delivery of Net Shares, the Company may, at its option, deliver cash or a
combination of cash and shares of Common Stock with a value equal to the value
of the Net Share Amount.

     The Daily Share Amounts shall be calculated using the Closing Sale Price of
the Common Stock on each Trading Day. References herein to “Net Share Amount”
shall be deemed to be references to such amount in cash or combination of cash
and Common Stock, as applicable. The value of the Net Share Amount shall equal
the sum of the Daily Share Amount for each Trading Day during the Applicable

38



--------------------------------------------------------------------------------



 



Conversion Reference Period multiplied by such day’s Closing Sale Price. The
Company shall pay cash in lieu of fractional Net Shares issuable upon conversion
determined in accordance with Section 4.3.

     The Conversion Value, Principal Return and Net Share Amount will be
determined by the Company promptly after the end of the Applicable Conversion
Reference Period. The Company will pay the Principal Return and cash for
fractional shares and deliver and/or pay the Net Share Amount, as applicable, no
later than the third Business Day following the determination of the Applicable
Stock Price. The Company will not issue fractional shares upon conversion. In
the event that any of the Conversion Value, Daily Share Amounts or Closing
Price, or the number of Net Shares to be issued and amount of cash to be paid in
respect of the Net Shares, is not calculable for all portions of the Applicable
Conversion Reference Period or the calculations do not produce results
consistent with the purpose of this provision, the Company’s Board of Directors
shall in good faith determine (whose determination shall be conclusive) the
values and algorithms necessary to calculate the Conversion Value, Daily Shares
Amounts, and Closing Price, as applicable.

     In the event of a conversion upon a Change in Control transaction where the
calculation of the Daily Share Amount would not be possible because the
Company’s Common Stock has ceased to be publicly traded, if Holders of Common
Stock receive only cash in such transaction, the Closing Sale Price will be the
cash amount paid per share. Otherwise, the Closing Sale Price will be the
average of the Closing Sale Prices of the Company’s Common Stock on each of the
ten consecutive Trading Days immediately prior to, but not including, the
effective date of such Change in Control.

     In the event of a stock split, combination, dividend or any other event
resulting in a Conversion Price adjustment pursuant to Section 4.6(a) during the
Applicable Conversion Reference Period, appropriate adjustment to the equation
for calculating Conversion Value and Net Share Amount shall be made, as
determined by the Board of Directors of the Company.

     (b) In the event a Holder converts its Securities in connection with a
Change in Control at any time during the period beginning on the date that the
Company gives a Make-Whole Premium Upon Conversion Notice and ending on the
close of business on the second Trading Day immediately preceding the Change in
Control Purchase Date for such Change in Control, such Holder will receive:

     (i) the consideration described in Section 4.14(a); plus

     (ii) if such Change in Control occurs prior to August 15, 2008, the
Make-Whole Premium, if any, in an amount and in a form, and payable on the
relevant date, as determined pursuant to Article 5.

     (c) Notwithstanding Section 4.14(b), in the case of a Public Acquirer
Change in Control, the Company may, in substitution of providing the
consideration described in Section 4.14(b), elect to change the Conversion
Obligation in connection with such Public Acquirer Change in Control by
providing notice to Holders and the Trustee of such election (a “Public Acquirer
Change in Control Notice”) not less than 10 Trading Days prior to the
anticipated effective date of a Public Acquirer Change in Control known to the
Company (or, if not known to the Company prior to such tenth Trading Day, within
two Trading Days of when the Company becomes aware of such Public Acquirer
Change in Control). In the event the Company provides such Public Acquirer
Change in Control Notice, from and after the effective date of such Public
Acquirer Change in Control, Holders of Securities will be entitled to convert
their Securities, subject to this Section 4.14, into cash and shares of Public
Acquirer Common Stock (as defined below) based on an adjusted

39



--------------------------------------------------------------------------------



 



Conversion Price determined by dividing the Conversion Price in effect
immediately before the Public Acquirer Change in Control by a fraction:

     (i) the numerator of which will be (x) in the case of a share exchange,
consolidation or merger pursuant to which the Common Stock is converted into
cash, securities or other property the average value of all cash and other
consideration (as determined by the Board of Directors) paid or payable per
share of Common Stock in connection with such Public Acquirer Change in Control
or (y) in the case of any other Public Acquirer Change in Control, the average
of the Closing Sale Prices of the Common Stock, in each case for the five
consecutive Trading Days prior to but excluding either (A) the effective date of
such Public Acquirer Change in Control or (B) if later, the sixth Trading Day
after the date a Public Acquirer Change in Control Notice is given, and

     (ii) the denominator of which will be the average of the Closing Sale
Prices of the Public Acquirer Common Stock for the five consecutive Trading Days
prior to, but excluding, either (i) the effective date of such Public Acquirer
Change in Control or (y) if later, the sixth Trading Day after the date a Public
Acquirer Change in Control Notice is given.

     In the event the Company has provided a Public Acquirer Change in Control
Notice, Holders shall, during the time periods for conversion specified under
Section 4.1(a)(4)(B), have the right to convert their Securities (subject to
satisfaction of the conditions to conversion in Section 4.1 and subject to the
change in conversion rights that become effective on the effective date of a
Public Acquirer Change in Control), and will be entitled to receive the
Conversion Obligation pursuant to Section 4.14(a); provided, however, that such
Holders shall not be entitled to receive the Make-Whole Premium. In addition,
Holders may also require the Company to repurchase all or a portion of their
Securities as provided in Section 3.8. In the event the Company has provided a
Public Acquirer Change in Control Notice, any Holder that does not elect to
convert its Securities prior to the effective date of the applicable Public
Acquirer Change in Control will (unless such Securities are repurchased on such
Change in Control Purchase Date) thereafter hold Securities convertible at any
time into cash and shares of Public Acquirer Common Stock, if any, at the
adjusted Conversion Price specified in this Section 4.14(c). On and after the
effective date of such Public Acquirer Change in Control, the relevant Public
Acquirer Change in Control will not constitute a Change in Control for purposes
of determining the Conversion Value, Net Share Amount or Principal Return.

     On or prior to the effective date of such Public Acquirer Change in
Control, the acquirer shall enter into an indenture supplement hereto, executed
and delivered to the Trustee, in form satisfactory to the Trustee, expressly
assuming and implementing the performance of this Section 4.14(c) by such
acquirer and modifying such other provisions of this Indenture as may be
necessary or appropriate in connection with such Public Acquirer Change in
Control.

     “Public Acquirer Change in Control” means any event constituting a Change
in Control and the acquirer has a class of common stock traded on a U.S.
national securities exchange or quoted on the Nasdaq National Market or which
will be so traded or quoted when issued or exchanged in connection with a
transaction constituting a Change in Control (the “Public Acquirer Common
Stock”). If an acquirer does not itself have a class of common stock satisfying
the foregoing requirement, it will be deemed to have “Public Acquirer Common
Stock” if either (1) a direct or indirect majority owned subsidiary of the
acquirer or (2) a corporation that directly or indirectly owns at least a
majority of the acquirer, has a class of common stock satisfying the foregoing
requirement. In such case, all references to Public Acquirer Common Stock shall

40



--------------------------------------------------------------------------------



 



refer to such class of common stock. Majority owned for these purposes means
having “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act)
of more than 50% of the total voting power of all shares of the respective
entity’s capital stock that are entitled to vote generally in the election of
directors.

ARTICLE 5

MAKE-WHOLE PREMIUM

     SECTION 5.1. MAKE-WHOLE PREMIUM.

     (a) If a Change in Control occurs prior to August 15, 2008, the Company
shall pay the Make-Whole Premium to Holders of the Securities who convert their
Securities at any time during the period beginning on the date that the Company
provides the Make-Whole Premium Upon Conversion Notice and ending at 5:00 p.m.,
New York City time, on the second Trading Day immediately preceding the Change
in Control Purchase Date; provided, however, that no payment of the Make-Whole
Premium will be made (i) in the case of a Change in Control if at least 90% of
the consideration paid or payable for the Company’s Common Stock (excluding cash
payments for fractional shares and cash payments made pursuant to dissenters’
appraisal rights) in such Change in Control transaction consists of shares of
Capital Stock traded on the New York Stock Exchange or another U.S. national
securities exchange or quoted on The Nasdaq Stock Market or a successor
automated over-the-counter trading market in the United States (or that will be
so traded or quoted immediately following the transaction), or (ii) if the
Company has provided a Public Acquirer Change in Control Notice as described in
Section 4.14(c). The Make-Whole Premium will be in addition to, and not in
substitution for, any cash, securities or other assets otherwise due to Holders
of Securities upon conversion as described in this Indenture.

     The Company shall mail a written notice to the Trustee and each Holder (and
to beneficial owners as required by law) (i) at least ten Trading Days prior to
the anticipated effective date of a Change in Control known to the Company that
gives rise to the obligation to pay the Make-Whole Premium (or if not known to
the Company prior to such tenth Trading Day, then within two Trading Days after
the Company becomes aware of such Change in Control) of such anticipated
effective date, which shall state that, as a result, Holders of Securities shall
be entitled to the Make-Whole Premium (the “Make-Whole Premium Upon Conversion
Notice”) upon conversion as described in Section 5.1(a) and (ii) within 15 days
after such Change in Control has become effective (the “Change in Control
Company Notice”); provided, however, that the Company shall not provide a
Make-Whole Premium Upon Conversion Notice (i) if at least 90% of the
consideration paid or payable for the Company’s Common Stock (excluding cash
payments for fractional shares and cash payments made pursuant to dissenters’
appraisal rights) in such Change in Control transaction consists of shares of
Capital Stock traded on the New York Stock Exchange or another U.S. national
securities exchange or quoted on The Nasdaq Stock Market or a successor
automated over-the-counter trading market in the United States (or that will be
so traded or quoted immediately following the transaction), or (ii) if the
Company has provided a Public Acquirer Change in Control Notice as described in
Section 4.14(c).

     In the event the Company does not provide the Make-Whole Premium Upon
Conversion Notice within 10 Business Days after the occurrence of a Change in
Control in which the Make-Whole Premium would be payable, the Company shall be
deemed, for purposes of the first sentence of the first paragraph of
Section 5.1(a), to have provided such notice on the tenth Business Day after the
occurrence of such Change in Control.

41



--------------------------------------------------------------------------------



 



     (b) The make-whole premium (the “Make-Whole Premium”) for each $1,000
principal amount of Securities shall be equal to an amount determined by
multiplying (x) the percentage determined by reference to the table below based
on the Effective Date and Share Price by (y) $1,000.

     (i) “Effective Date” means the date that a Change in Control becomes
effective.

     (ii) “Stock Price” means the price paid (or deemed to be paid) per share of
Common Stock in the transaction constituting the Change in Control, determined
as follows:

               (A) if holders of the Common Stock receive only cash in the
Change in Control, the Stock Price shall be the cash amount paid per share of
Common Stock; or

               (B) otherwise, the Stock Price shall be the average Closing Sale
Price of the Common Stock for the five Trading Days immediately preceding, but
not including, the Effective Date.

     (iii) The following table (the “Make-Whole Premium Table”) sets forth the
hypothetical Stock Price, Effective Date and percentage (to be applied to each
$1,000 principal amount of Securities) for determining the Make-Whole Premium
upon a Change in Control. The Stock Prices set forth in the first column of the
table are subject to adjustment in accordance with Section 5.2.

Make-Whole Premium Applicable to the Securities Upon Change in Control
(Percentage of Principal Amount)

                                              February 25,     August 15,    
August 15,     August 15,     August 15,       2005     2005     2006     2007  
  2008  
$32.50
    26.1       26.1       26.1       26.1       26.1  
$35.00
    22.8       22.6       22.1       20.4       20.4  
$40.00
    17.8       17.3       15.8       12.9       9.0  
$45.00
    14.1       13.3       11.2       7.9       0.0  
$50.00
    11.3       10.4       8.0       4.7       0.0  
$55.00
    9.2       8.2       5.9       2.8       0.0  
$60.00
    7.6       6.6       4.4       1.7       0.0  
$65.00
    6.4       5.5       3.4       1.1       0.0  
$70.00
    5.5       4.6       2.8       0.8       0.0  
$75.00
    4.8       4.0       2.3       0.6       0.0  
$80.00
    4.3       3.5       2.0       0.6       0.0  
$85.00
    3.8       3.2       1.8       0.5       0.0  
$90.00
    3.5       2.9       1.6       0.5       0.0  
$95.00
    3.2       2.7       1.5       0.5       0.0  
$100.00
    3.0       2.5       1.4       0.4       0.0  
$110.00
    2.7       2.2       1.3       0.4       0.0  
$120.00
    2.4       2.0       1.2       0.4       0.0  
$130.00
    2.2       1.8       1.1       0.3       0.0  
$140.00
    2.0       1.7       1.0       0.3       0.0  
$150.00
    1.8       1.5       0.9       0.3       0.0  

     The exact Stock Price and Effective Dates may not be set forth on the
Make-Whole Premium Table, in which case:

42



--------------------------------------------------------------------------------



 



  •   if the Stock Price is between two Stock Prices on the table or the
Effective Date is between two Effective Dates on the table, the Make-Whole
Premium shall be determined by straight-line interpolation between the
Make-Whole Premium amounts set forth for the higher and lower Stock Prices and
the two Effective Dates, as applicable, based on a 365- or 366-day year, as
applicable;     •   if the Stock Price is less than $32.50 (subject to
adjustment in accordance with to Section 5.2) (the “Stock Price Threshold”), no
Make-Whole Premium will be paid; and     •   if the Stock Price is in excess of
$150.00 (subject to adjustment in accordance with Section 5.2) (the “Stock Price
Cap”), no Make-Whole Premium will be paid.

     (c) The Company shall pay the Make-Whole Premium solely in shares of Common
Stock (other than cash paid in lieu of fractional shares) or in the same form of
consideration into which all or substantially all of the shares of Common Stock
have been converted or exchanged in connection with the Change in Control (other
than cash paid in lieu of fractional interests in any security or other property
delivered in connection with such Change in Control) on the Change in Control
Purchase Date for the Securities after the Change in Control as provided in
Section 3.8. If holders of the Common Stock receive or have the right to receive
more than one form of consideration in connection with such Change in Control,
then, for purposes of the foregoing, the forms of consideration in which the
Make-Whole Premium shall be paid shall be in proportion to the relative value,
determined in accordance with Section 5.1(d), of the different forms of
consideration paid to holders of Common Stock in connection with such Change in
Control.

     (d) The value of the shares of Common Stock or other consideration for
purposes of determining the number of shares of Common Stock or other
consideration to be issued or delivered, as the case may be, in respect of the
Make-Whole Premium shall be calculated as follows:

     (i) in the case of a Change in Control in which all or substantially all of
the shares of Common Stock have been, as of the Effective Date, converted into
or exchanged for the right to receive securities or other assets or property
(including cash), the consideration shall be valued as follows:

     (A) securities that are traded on a U.S. national securities exchange or
approved for quotation on the Nasdaq National Market or any similar system of
automated dissemination of quotations of securities prices shall be valued at
98% of the average Closing Sale Price for the five Trading Days immediately
prior to but excluding the Change in Control Purchase Date,

     (B) other securities, assets or property (other than cash) that holders
will have the right to receive shall be valued based on 98% of the average of
the fair market value of such securities, assets or property (other than cash)
as determined on the Business Day immediately prior to the Change in Control
Purchase Date by two independent nationally recognized investment banks selected
by the Trustee, and

     (C) 100% of any cash.

     (ii) in all other cases, the value of each share of Common Stock shall
equal 98% of the average of the Closing Sale Prices of the Common Stock for the
five consecutive Trading Days immediately prior to but excluding the Change in
Control Purchase Date.

43



--------------------------------------------------------------------------------



 



     (e) A Calculation Agent appointed from time to time by the Company shall,
on behalf of and on request by the Company, calculate (A) the Stock Price and
(B) the Make-Whole Premium with respect to such Stock Price, based on the
Effective Date specified by the Company, and shall deliver its calculation of
the Stock Price and Make-Whole Premium to the Company and the Trustee within
three Business Days of the request by the Company or the Trustee. In addition,
the Calculation Agent shall, on behalf of and upon request by the Company or the
Trustee, make the determinations described in Section 5.1(d)(i) and 5.1(d)(ii)
above and deliver its calculations to the Company or the Trustee by 9:00 p.m.,
New York City time, on the Business Day immediately prior to the Change in
Control Purchase Date. The Company or, at the Company’s request, the Trustee, in
the name and at the expense of the Company, shall notify the Holders in
accordance with Section 12.2 on the Change in Control Purchase Date of (x) the
Make-Whole Premium per $1,000 principal amount of Securities and (y) the number
of shares of Common Stock (or such other securities, assets or property
(including cash) into which all or substantially all of the shares of Common
Stock have been converted as of the Effective Date as described above) to be
paid in respect of the Make-Whole Premium in connection with such Change in
Control, in the manner provided in this Indenture. Any notice so given shall be
conclusively presumed to have been duly given, whether or not the Holder
receives such notice. The Company shall verify, in writing, to the Trustee all
calculations made by the Calculation Agent pursuant to this Section 5.1(e). A
Calculation Agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company. The Trustee shall not be responsible for
any of the aforementioned calculations and shall be entitled to rely on an
Officer’s Certificate with respect to the same.

     (f) For purposes of determining whether at least 90% of the consideration
paid or payable for the Company’s Common Stock (excluding cash payments for
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights) in such Change in Control transaction consists of shares of Capital
Stock traded on the New York Stock Exchange or another U.S. national securities
exchange or quoted on The Nasdaq Stock Market or a successor automated
over-the-counter trading market in the United States (or that will be so traded
or quoted immediately following the transaction), the value of the consideration
received by holders of the Company’s Common Stock in any Change in Control shall
be calculated as follows:

     (i) securities that are traded on a U.S. national securities exchange or
approved for quotation on the Nasdaq National Market or any similar system of
automated dissemination of quotations of securities prices shall be valued at
100% of the volume weighted average price of such securities for the five
Trading Days immediately prior to but excluding the public announcement of such
Change in Control; and

     (ii) other securities, assets or property (other than cash) that holders
will have the right to receive shall be valued based on a determination as to
their value by two independent nationally recognized investment banks or
appraisal firms, as appropriate, selected by the Company; and

     (iii) 100% of any cash.

     (g) On or prior to the Change in Control Purchase Date, the Company shall
deposit with the Trustee or with one or more Paying Agents (or, if the Company
or an Affiliate of the Company is acting as the Paying Agent, set aside,
segregate and hold in trust) an amount of shares of Common Stock (or, in the
case of a Change in Control in which all or substantially all of the shares of
Common Stock have been, as of the Effective Date, converted into or exchanged
for the right to receive securities or other assets or property (including
cash), an amount of such other securities or other assets or property (including
cash)) sufficient to pay the Make-Whole Premium with respect to all the
Securities converted in connection with such Change in

44



--------------------------------------------------------------------------------



 



Control; provided, however, that, if such payment is made on the Change in
Control Purchase Date, it must be received by the Trustee or Paying Agent, as
the case may be, by 12:00 p.m., New York City time, on that Change in Control
Purchase Date. Payment of the Make-Whole Premium for Securities surrendered for
conversion within the period described in Section 3.8 shall be made promptly on
the Change in Control Purchase Date by delivering in accordance with
Section 12.2 checks in respect of cash and otherwise delivering entitlements to
securities, other assets or property for the amount payable to the Holders of
such Securities entitled thereto as they shall appear in the Register.

     SECTION 5.2. ADJUSTMENTS RELATING TO MAKE-WHOLE PREMIUM.

     Whenever the Conversion Price shall be adjusted from time to time by the
Company pursuant to Section 4.6, the Stock Price Threshold and the Stock Price
Cap shall be adjusted and each of the Stock Prices set forth in the Additional
Premium Table shall be adjusted. The adjusted Stock Price Threshold, Stock Price
Cap and Stock Prices set forth in the Additional Premium Table shall equal the
Stock Price Threshold, Stock Price Cap and such Stock Prices, as the case may
be, applicable immediately prior to such adjustment multiplied by a fraction,
the numerator of which is the Conversion Rate immediately prior to the
adjustment and the denominator of which is the Conversion Rate, as adjusted. In
the event that any of the Stock Prices, Stock Price Threshold or Stock Price Cap
is not calculable or the calculations do not produce results consistent with the
purpose of this provision, the Company’s Board of Directors shall in good faith
determine (whose determination shall be conclusive) the values and algorithms
necessary to determine the Stock Price, Stock Price Threshold and Stock Price
Cap, as applicable.

ARTICLE 6
COVENANTS

     SECTION 6.1. PAYMENT OF SECURITIES.

     The Company shall promptly make all payments in respect of the Securities
on the dates and in the manner provided in the Securities and this Indenture. An
installment of principal or interest (including Contingent Interest) shall be
considered paid on the date it is due if the Paying Agent (other than the
Company) holds by 12:00 p.m., New York City time, on that date money, deposited
by the Company or an Affiliate thereof, sufficient to pay the installment. The
Company shall, to the fullest extent permitted by law, pay interest on overdue
principal (including premium, if any) and overdue installments of interest at
the rate borne by the Securities per annum.

     The Company will not be required to make any payment in respect of the
Securities on any day that is not a Business Day and any such payment will be
due on the next succeeding Business Day and be treated as though it were paid on
the original due date and additional interest will not accrue for the additional
period of time.

     Payment of the principal of (and premium, if any) and any interest on the
Securities shall be made at the office or agency of the Company maintained for
that purpose in the Borough of Manhattan, The City of New York (which shall
initially be Wells Fargo Corporate Trust, c/o the Depository Trust Company, 1st
Floor - TADS Dept., 55 Water Street, New York, New York 10041, or at the
Corporate Trust Office of the Trustee in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts; provided, however, that at the option of the Company
payment of interest may be made by check mailed to the address of the Person
entitled thereto as such address appears in the Register; provided further that
a Holder with an aggregate principal amount in excess of $2,000,000 will

45



--------------------------------------------------------------------------------



 



be paid by wire transfer in immediately available funds at the election of such
Holder if such Holder has provided wire transfer instructions to the Company at
least 10 Business Days prior to the payment date.

     SECTION 6.2. SEC REPORTS.

     The Company shall file all reports and other information and documents that
it is required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act, and within 15 days after it files them with the SEC, the Company
shall file copies of all such reports, information and other documents with the
Trustee.

     Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

     SECTION 6.3. COMPLIANCE CERTIFICATES.

     The Company shall deliver to the Trustee, within 90 days after the end of
each fiscal year of the Company (beginning with the fiscal year ending
September 30, 2005), an Officers’ Certificate as to the signer’s knowledge of
the Company’s compliance with all conditions and covenants on its part contained
in this Indenture and stating whether or not the signer knows of any default or
Event of Default. If such signer knows of such a default or Event of Default,
the Officers’ Certificate shall describe the default or Event of Default and the
efforts to remedy the same. For the purposes of this Section 6.3, compliance
shall be determined without regard to any grace period or requirement of notice
provided pursuant to the terms of this Indenture.

     SECTION 6.4. FURTHER INSTRUMENTS AND ACTS.

     Upon request of the Trustee, the Company will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purposes of this Indenture.

     SECTION 6.5. MAINTENANCE OF CORPORATE EXISTENCE.

     Subject to Article 7, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence.

     SECTION 6.6. RULE 144A INFORMATION REQUIREMENT.

     Within the period prior to the expiration of the holding period applicable
to sales thereof under Rule 144(k) under the Securities Act (or any successor
provision), the Company covenants and agrees that it shall, during any period in
which it is not subject to Section 13 or 15(d) under the Exchange Act, make
available to any Holder or beneficial holder of Securities or any Common Stock
issued upon conversion thereof which continue to be Restricted Securities in
connection with any sale thereof and any prospective purchaser of Securities or
such Common Stock designated by such Holder or beneficial holder, the
information required pursuant to Rule 144A(d)(4) under the Securities Act upon
the request of any Holder or beneficial holder of the Securities or such Common
Stock and it will take such further action as any Holder or beneficial holder of
such Securities or such Common Stock may reasonably request, all to the extent
required from time to time to enable such Holder or beneficial holder to sell
its Securities or Common Stock without registration under the Securities Act
within the limitation of the exemption provided by Rule 144A, as such

46



--------------------------------------------------------------------------------



 



Rule may be amended from time to time. Upon the request of any Holder or any
beneficial holder of the Securities or such Common Stock, the Company will
deliver to such Holder a written statement as to whether it has complied with
such requirements.

     SECTION 6.7. STAY, EXTENSION AND USURY LAWS.

     The Company covenants (to the extent that it may lawfully do so) that it
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law or other law
which would prohibit or forgive the Company from paying all or any portion of
the principal of, premium, if any, or interest on the Securities as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Indenture and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

     SECTION 6.8. PAYMENT OF CONTINGENT INTEREST

     (a) The Company shall pay Contingent Interest on the Securities as provided
in the Global Security. If Contingent Interest is payable by the Company for any
semi-annual period, the Company shall deliver to the Trustee notice that the
Company is required to pay Contingent Interest for such semi-annual period, on
or prior to the record date related to the interest payment date relating to
such payment of Contingent Interest. The notice shall set forth the amount of
Contingent Interest per $1,000 principal amount of Securities. Promptly after
providing such notice to the Trustee, the Company will also disseminate a press
release with respect to such payment of Contingent Interest through a public
medium that is customary for such press releases.

     (b) For the purposes of this Indenture, the Securities shall be treated as
indebtedness subject to U.S. Treasury regulations governing contingent payment
debt instruments. Each Holder, by its acceptance of a Security agrees to be
bound by the Company’s application of the U.S. Treasury regulations that govern
contingent payment debt instruments including the Company’s determination that
the rate at which interest will be deemed to accrue for U.S. federal income tax
purposes will be 5.65% per year, compounded semi-annually.

ARTICLE 7
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

     SECTION 7.1. COMPANY MAY CONSOLIDATE, ETC, ONLY ON CERTAIN TERMS.

     The Company shall not consolidate with or merge into any other Person (in a
transaction in which the Company is not the surviving Person) or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:

          (1) in case the Company shall consolidate with or merge into another
Person (in a transaction in which the Company is not the surviving Person) or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the Person formed by such consolidation or into which the Company
is merged or the Person which acquires by conveyance or transfer, or which
leases, the properties and assets of the Company substantially as an entirety
shall be a corporation, limited liability company,

47



--------------------------------------------------------------------------------



 



partnership or trust, shall be organized and validly existing under the laws of
the United States of America, any State thereof or the District of Columbia
(provided that, if as of a result of such consolidation, merger, conveyance,
transfer or lease, the Securities would become convertible into equity interests
of a Person other than the Company pursuant to Section 4.11, then such Person
shall not be a pass-through entity for U.S. federal income tax purposes) and
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form satisfactory to the Trustee, the due and
punctual payment of the principal of and any premium and interest on all the
Securities and the performance or observance of every covenant of this Indenture
on the part of the Company to be performed or observed and the conversion rights
shall be provided for in accordance with Article 4, by supplemental indenture
satisfactory in form to the Trustee, executed and delivered to the Trustee, by
the Person (if other than the Company) formed by such consolidation or into
which the Company shall have been merged or by the Person which shall have
acquired the Company’s assets;

          (2) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and

          (3) the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance, transfer or lease and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture comply with this
Article and that all conditions precedent herein provided for relating to such
transaction have been complied with.

     SECTION 7.2. SUCCESSOR SUBSTITUTED.

     Upon any consolidation of the Company with, or merger of the Company into,
any other Person or any conveyance, transfer or lease of all or substantially
all of the properties and assets of the Company substantially as an entirety in
accordance with Section 7.1, the successor Person formed by such consolidation
or into which the Company is merged or to which such conveyance, transfer or
lease is made shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Indenture with the same effect as if
such successor Person had been named as the Company herein, and thereafter,
except in the case of a lease, the predecessor Person shall be relieved of all
obligations and covenants under this Indenture and the Securities.

ARTICLE 8
DEFAULT AND REMEDIES

     SECTION 8.1. EVENTS OF DEFAULT.

     An “Event of Default” shall occur if:

          (1) the Company defaults in the payment of any interest on any
Security when the same becomes due and payable and the default continues for a
period of 30 days;

          (2) the Company defaults in the payment of any principal of
(including, without limitation, any premium, if any, on) any Security when the
same becomes due and payable (whether at maturity, upon redemption, purchase or
repurchase, on a Redemption Date, Repurchase Date, Change of Control Purchase
Date or otherwise);

48



--------------------------------------------------------------------------------



 



          (3) the Company fails to comply with any of its other agreements
contained in the Securities or this Indenture and the default continues for the
period and after the notice specified below;

          (4) the Company defaults in the payment of the purchase price of any
Security when the same becomes due and payable; or

          (5) the Company fails to provide a Change in Control Purchase Notice
when required by Section 3.8; or

          (6) any indebtedness under any bond, debenture, note or other evidence
of indebtedness for money borrowed by the Company or any Significant Subsidiary
or under any mortgage, indenture or instrument under which there may be issued
or by which there may be secured or evidenced any indebtedness for money
borrowed by the Company or any Significant Subsidiary (an “Instrument”) with a
principal amount then outstanding in excess of U.S. $25,000,000 whether such
indebtedness now exists or shall hereafter be created, is not paid at final
maturity of the Instrument (either at its stated maturity or upon acceleration
thereof), and such indebtedness is not discharged, or such acceleration is not
cured, waived, rescinded or annulled, within a period of 30 days after there
shall have been given, by registered or certified mail, to the Company by the
Trustee or to the Company and the Trustee by the Holders of at least 25% in
principal amount of the Outstanding Securities a written notice specifying such
default and requiring the Company to cause such indebtedness to be discharged or
cause such default to be cured or waived or such acceleration to be rescinded or
annulled and stating that such notice is a “Notice of Default” hereunder; or

          (7) the Company or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:



  (A)   commences a voluntary case or proceeding;     (B)   consents to the
entry of an order for relief against it in an involuntary case or proceeding;  
  (C)   consents to the appointment of a Custodian of it or for all or
substantially all of its property; or     (D)   makes a general assignment for
the benefit of its creditors; or

          (8) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:



  (A)   is for relief against the Company or any Significant Subsidiary in an
involuntary case or proceeding;     (B)   appoints a Custodian of the Company or
any Significant Subsidiary or for all or substantially all of the property of
the Company or any Significant Subsidiary; or     (C)   orders the liquidation
of the Company or any Significant Subsidiary;

and in each case the order or decree remains unstayed and in effect for 60 days.

49



--------------------------------------------------------------------------------



 



     The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

     A default under clause (3) above is not an Event of Default until the
Trustee notifies the Company in writing, or the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding notify the Company
and the Trustee in writing, of the default, and the Company does not cure the
default within 60 days after receipt of such notice. The notice given pursuant
to this Section 8.1 must specify the default, demand that it be remedied and
state that the notice is a “Notice of Default.” When any default under this
Section 8.1 is cured, it ceases to exist.

     The Trustee shall not be charged with knowledge of any Event of Default
unless written notice thereof shall have been given to a Trust Officer at the
Corporate Trust Office of the Trustee by the Company, a Paying Agent, any Holder
or any agent of any Holder.

     SECTION 8.2. ACCELERATION.

     If an Event of Default (other than an Event of Default specified in clause
(7) or (8) of Section 8.1 with respect to the Company) occurs and is continuing,
the Trustee may, by notice to the Company, or the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding may, by notice to
the Company and the Trustee, declare all unpaid principal to the date of
acceleration on the Securities then outstanding (if not then due and payable) to
be due and payable upon any such declaration, and the same shall become and be
immediately due and payable. If an Event of Default specified in clause (7) or
(8) of Section 8.1 occurs with respect to the Company, all unpaid principal of
the Securities then outstanding shall ipso facto become and be immediately due
and payable without any declaration or other act on the part of the Trustee or
any Holder. The Holders of a majority in aggregate principal amount of the
Securities then outstanding by notice to the Trustee may rescind an acceleration
and its consequences if (a) all existing Events of Default, other than the
nonpayment of the principal of the Securities which has become due solely by
such declaration of acceleration, have been cured or waived; (b) to the extent
the payment of such interest is lawful, interest (calculated at the rate per
annum borne by the Securities) on overdue installments of interest and overdue
principal, which has become due otherwise than by such declaration of
acceleration, has been paid; (c) the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction; and (d) all payments
due to the Trustee and any predecessor Trustee under Section 9.7 have been made.
No such rescission shall affect any subsequent default or impair any right
consequent thereto.

     SECTION 8.3. OTHER REMEDIES.

     If an Event of Default occurs and is continuing, the Trustee may, but shall
not be obligated to, pursue any available remedy by proceeding at law or in
equity to collect the payment of the principal of or interest on the Securities
or to enforce the performance of any provision of the Securities or this
Indenture.

     The Trustee may maintain a proceeding even if it does not possess any of
the Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.

50



--------------------------------------------------------------------------------



 



     SECTION 8.4. WAIVER OF DEFAULTS AND EVENTS OF DEFAULT.

     Subject to Sections 8.7 and 11.2, the Holders of a majority in principal
amount of the Securities then outstanding, by notice to the Trustee may waive an
existing default or Event of Default and its consequences, except a default or
Event of Default in the payment of the principal of, or premium or interest on
any Security, a failure by the Company to convert any Securities in accordance
with this Indenture or any failure to comply with any provision of this
Indenture or the Securities which, under Section 11.2, cannot be modified or
amended without the consent of the Holder of each Security affected. When a
default or Event of Default is waived, it is cured and ceases to exist.

     SECTION 8.5. CONTROL BY MAJORITY.

     The Holders of a majority in principal amount of the Securities then
outstanding may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture, that the Trustee determines may be unduly
prejudicial to the rights of another Holder or the Trustee, or that may involve
the Trustee in personal liability unless the Trustee is offered indemnity
reasonably satisfactory to it; provided, however, that the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction.

     SECTION 8.6. LIMITATIONS ON SUITS.

     A Holder may not pursue any remedy with respect to this Indenture or the
Securities or for the appointment of a receiver or a trustee (except actions for
payment of overdue principal or interest or for the failure of the Company to
satisfy its Conversion Obligation upon conversion of the Securities pursuant to
Article 4) unless:

          (1) the Holder gives to the Trustee written notice of a continuing
Event of Default;

          (2) the Holders of at least 25% in aggregate principal amount of the
then outstanding Securities make a written request to the Trustee to pursue the
remedy;

          (3) such Holder or Holders offer to the Trustee reasonable indemnity
to the Trustee against any loss, liability or expense;

          (4) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of indemnity; and

          (5) no direction inconsistent with such written request has been given
to the Trustee during such 60-day period by the Holders of a majority in
principal amount of the Securities then outstanding.

     A Securityholder may not use this Indenture to prejudice the rights of
another Securityholder or to obtain a preference or priority over such other
Securityholder.

     SECTION 8.7. RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT.

     Notwithstanding any other provision of this Indenture, the right of any
Holder of a Security to receive payment of the principal of and interest on the
Security, on or after the respective due dates expressed in the Security and
this Indenture, to convert such Security in accordance with Article 4 and to
bring suit for the

51



--------------------------------------------------------------------------------



 



enforcement of any such payment on or after such respective ates or the right to
convert, is absolute and unconditional and shall not be impaired or affected
without the consent of the Holder.

     SECTION 8.8. COLLECTION SUIT BY TRUSTEE.

     If an Event of Default in the payment of principal or interest specified in
clause (1) or (2) of Section 8.1 occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company or another obligor on the Securities for the whole amount of principal
and accrued interest remaining unpaid, together with, to the extent that payment
of such interest is lawful, interest on overdue principal and on overdue
installments of interest, in each case at the rate per annum borne by the
Securities and such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.

     SECTION 8.9. TRUSTEE MAY FILE PROOFS OF CLAIM.

     The Trustee may file such proofs of claim and other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel) and the Holders allowed in
any judicial proceedings relative to the Company (or any other obligor on the
Securities), its creditors or its property and shall be entitled and empowered
to collect and receive any money or other property payable or deliverable on any
such claims and to distribute the same, and any Custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee and, in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 9.7, and to the extent that such payment of the reasonable compensation,
expenses, disbursements and advances in any such proceedings shall be denied for
any reason, payment of the same shall be secured by a lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
property which the Holders may be entitled to receive in such proceedings,
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to, or, on behalf of any Holder, to authorize, accept or
adopt any plan of reorganization, arrangement, adjustment or composition
affecting the Securities or the rights of any Holder thereof, or to authorize
the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

     SECTION 8.10. PRIORITIES.

     If the Trustee collects any money or other property pursuant to this
Article 8, it shall pay out the money or other property in the following order:

     First, to the Trustee for amounts due under Section 9.7;

     Second, to Holders for amounts due and unpaid on the Securities for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and

     Third, to the Company.

52



--------------------------------------------------------------------------------



 



     The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 8.10.

     SECTION 8.11. UNDERTAKING FOR COSTS.

     In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 8.11 does not apply to a suit made by the Trustee, a suit by a Holder
pursuant to Section 8.7, or a suit by Holders of more than 10% in principal
amount of the Securities then outstanding.

ARTICLE 9
TRUSTEE

     SECTION 9.1. DUTIES OF TRUSTEE.

     (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture and
use the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.

     (b) Except during the continuance of an Event of Default:

          (1) the Trustee need perform only those duties as are specifically set
forth in this Indenture and no others; and

          (2) in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. The Trustee,
however, shall examine any certificates and opinions, which, by any provision
hereof are specifically required to be delivered to the Trustee to determine
whether or not on their face they conform to the requirements of this Indenture.

     (c) The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

          (1) this paragraph does not limit the effect of subsection (b) of this
Section 9.1;

          (2) the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

          (3) the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 8.5.

     (d) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
unless the Trustee shall have received adequate indemnity in its opinion against
potential costs and liabilities incurred by it relating thereto.

53



--------------------------------------------------------------------------------



 



     (e) Every provision of this Indenture that in any way relates to the
Trustee is subject to subsections (a), (b), (c) and (d) of this Section 9.1.

     (f) The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.

     SECTION 9.2. RIGHTS OF TRUSTEE.

     Subject to Section 9.1:

     (a) The Trustee may rely conclusively on any document believed by it to be
genuine and to have been signed or presented by the proper person. The Trustee
need not investigate any fact or matter stated in the document.

     (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both, which shall conform to
Section 12.4(b). The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on such Officers’ Certificate or
Opinion.

     (c) The Trustee may act through its agents and shall not be responsible for
the misconduct or negligence of any agent appointed with due care.

     (d) The Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within its rights or
powers.

     (e) The Trustee may consult with counsel of its selection, and the advice
or opinion of such counsel as to matters of law shall be full and complete
authorization and protection in respect of any such action taken, omitted or
suffered by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

     (f) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders pursuant to this Indenture, unless such Holders shall have offered
to the Trustee security or indemnity satisfactory to the Trustee against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction.

     (g) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

     (h) The Trustee shall not be deemed to have notice of any Default or Event
of Default unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event, which is in fact such a default, is received
by the Trustee at the Corporate Trust Office, and such notice references the
Securities and this Indenture.

54



--------------------------------------------------------------------------------



 



     (i) The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

     SECTION 9.3. INDIVIDUAL RIGHTS OF TRUSTEE.

     The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or an Affiliate of
the Company with the same rights it would have if it were not Trustee. Any Agent
may do the same with like rights. However, the Trustee is subject to
Sections 9.10 and 9.11.

     SECTION 9.4. TRUSTEE’S DISCLAIMER.

     The Trustee makes no representation as to the validity or adequacy of this
Indenture or the Securities, it shall not be accountable for the Company’s use
of the proceeds from the Securities, and it shall not be responsible for any
statement in the Securities other than its certificate of authentication.

     SECTION 9.5. NOTICE OF DEFAULT OR EVENTS OF DEFAULT.

     If a default or an Event of Default occurs and is continuing and if it is
known to the Trustee, the Trustee shall mail to each Securityholder notice of
the default or Event of Default within 90 days after it becomes known to the
Trustee. However, the Trustee may withhold the notice if and so long as a
committee of its Trust Officers in good faith determines that withholding notice
is in the interests of Securityholders, except in the case of a default or an
Event of Default in payment of the principal of or interest on any Security.

     SECTION 9.6. REPORTS BY TRUSTEE TO HOLDERS.

     If such report is required by TIA Section 313, within 60 days after each
March 15, beginning with the March 15 following the date of this Indenture, the
Trustee shall mail to each Securityholder a brief report dated as of such May 15
that complies with TIA Section 313(a). The Trustee also shall comply with TIA
Section 313(b)(2) and (c).

     A copy of each report at the time of its mailing to Securityholders shall
be mailed to the Company and filed with the SEC and each stock exchange, if any,
on which the Securities are listed. The Company shall notify the Trustee
whenever the Securities become listed on any stock exchange or listed or
admitted to trading on any quotation system and any changes in the stock
exchanges or quotation systems on which the Securities are listed or admitted to
trading and of any delisting thereof.

     SECTION 9.7. COMPENSATION AND INDEMNITY.

     The Company shall pay to the Trustee from time to time such compensation
(as agreed to from time to time by the Company and the Trustee in writing) for
its services (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust). The Company shall
reimburse the Trustee upon request for all reasonable disbursements, expenses
and advances incurred or made by it. Such expenses may include the reasonable
compensation, disbursements and expenses of the Trustee’s agents and counsel.

55



--------------------------------------------------------------------------------



 



     The Company shall indemnify the Trustee or any predecessor Trustee (which
for purposes of this Section 9.7 shall include its officers, directors,
employees and agents) for, and hold it harmless against, any and all loss,
liability or expense including taxes (other than taxes based upon, measured by
or determined by the income of the Trustee), (including reasonable legal fees
and expenses) incurred by it in connection with the acceptance or administration
of its duties under this Indenture or any action or failure to act as authorized
or within the discretion or rights or powers conferred upon the Trustee
hereunder including the reasonable costs and expenses of the Trustee and its
counsel in defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder. The
Trustee shall notify the Company promptly of any claim asserted against the
Trustee for which it may seek indemnity. The Company need not pay for any
settlement without its written consent, which shall not be unreasonably
withheld.

     The Company need not reimburse the Trustee for any expense or indemnify it
against any loss or liability incurred by it resulting from its gross
negligence, willful misconduct or bad faith.

     To secure the Company’s payment obligations in this Section 9.7, the
Trustee shall have a senior claim to which the Securities are hereby made
subordinate on all money or property held or collected by the Trustee, except
such money or property held in trust to pay the principal of and interest on the
Securities. The obligations of the Company under this Section 9.7 shall survive
the satisfaction and discharge of this Indenture or the resignation or removal
of the Trustee.

     When the Trustee incurs expenses or renders services after an Event of
Default specified in clause (7) or (8) of Section 8.1 occurs, the expenses and
the compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law. The provisions of this Section shall
survive the termination of this Indenture.

     SECTION 9.8. REPLACEMENT OF TRUSTEE.

     The Trustee may resign by so notifying the Company. The Holders of a
majority in principal amount of the Securities then outstanding may remove the
Trustee by so notifying the Trustee and may, with the Company’s written consent,
appoint a successor Trustee. The Company may remove the Trustee if:

          (1) the Trustee fails to comply with Section 9.10;

          (2) the Trustee is adjudged a bankrupt or an insolvent;

          (3) a receiver or other public officer takes charge of the Trustee or
its property; or

          (4) the Trustee becomes incapable of acting.

     If the Trustee resigns or is removed or if a vacancy exists in the office
of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. The resignation or removal of a Trustee shall not be effective until a
successor Trustee shall have delivered the written acceptance of its appointment
as described below.

     If a successor Trustee does not take office within 45 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company or the
Holders of 10% in principal amount of the Securities then outstanding may
petition any court of competent jurisdiction for the appointment of a successor
Trustee at the expense of the Company.

56



--------------------------------------------------------------------------------



 



     If the Trustee fails to comply with Section 9.10, any Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Immediately after that, the retiring
Trustee shall transfer all property held by it as Trustee to the successor
Trustee and be released from its obligations (exclusive of any liabilities that
the retiring Trustee may have incurred while acting as Trustee) hereunder, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. A successor Trustee shall mail notice of its succession to
each Holder.

     A retiring Trustee shall not be liable for the acts or omissions of any
successor Trustee after its succession.

     Notwithstanding replacement of the Trustee pursuant to this Section 9.8,
the Company’s obligations under Section 9.7 shall continue for the benefit of
the retiring Trustee.

     SECTION 9.9. SUCCESSOR TRUSTEE BY MERGER, ETC.

     If the Trustee consolidates with, merges or converts into, or transfers all
or substantially all of its corporate trust assets (including the administration
of this Indenture) to, another corporation, the resulting, surviving or
transferee corporation, without any further act, shall be the successor Trustee,
provided such transferee corporation shall qualify and be eligible under
Section 9.10. Such successor Trustee shall promptly mail notice of its
succession to the Company and each Holder.

     SECTION 9.10. ELIGIBILITY; DISQUALIFICATION.

     The Trustee shall always satisfy the requirements of paragraphs (1),
(2) and (5) of TIA Section 310(a). The Trustee (or its parent holding company)
shall have a combined capital and surplus of at least $50,000,000. If at any
time the Trustee shall cease to satisfy any such requirements, it shall resign
immediately in the manner and with the effect specified in this Article 9. The
Trustee shall be subject to the provisions of TIA Section 310(b). Nothing herein
shall prevent the Trustee from filing with the SEC the application referred to
in the penultimate paragraph of TIA Section 310(b).

     SECTION 9.11. PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.

     The Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

ARTICLE 10
SATISFACTION AND DISCHARGE OF INDENTURE

     SECTION 10.1. SATISFACTION AND DISCHARGE OF INDENTURE.

     This Indenture shall cease to be of further effect (except as to any
surviving rights of conversion, registration of transfer or exchange of
Securities herein expressly provided for and except as further provided below),
and the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
when

57



--------------------------------------------------------------------------------



 



          (1) either

               (A) all Securities theretofore authenticated and delivered (other
than (i) Securities which have been destroyed, lost or stolen and which have
been replaced or paid as provided in Section 2.7 and (ii) Securities for whose
payment money has theretofore been deposited in trust and thereafter repaid to
the Company as provided in Section 10.3) have been delivered to the Trustee for
cancellation; or

               (B) all such Securities not theretofore delivered to the Trustee
for cancellation

                    (i) have become due and payable, or

                    (ii) will become due and payable at the Final Maturity Date
within one year, or

                    (iii) are to be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption
by the Trustee in the name, and at the expense, of the Company,

and the Company, in the case of clause (i), (ii) or (iii) above, has irrevocably
deposited or caused to be irrevocably deposited with the Trustee or a Paying
Agent (other than the Company or any of its Affiliates) as trust funds in trust
for the purpose cash in an amount sufficient to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Final Maturity
Date or Redemption Date, as the case may be;

          (2) the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

          (3) the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

     Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 9.7 shall survive and,
the provisions of Sections 2.3, 2.4, 2.5, 2.6, 2.7, 2.12, 3.8, 3.9, 3.10, 3.12,
3.13, 3.14, the last paragraph of 6.1 and 12.5, Article 4, and this Article 10,
shall survive until the Securities have been paid in full.

     SECTION 10.2. APPLICATION OF TRUST MONEY.

     Subject to the provisions of Section 10.3, the Trustee or a Paying Agent
shall hold in trust, for the benefit of the Holders, all money deposited with it
pursuant to Section 10.1 and shall apply the deposited money in accordance with
this Indenture and the Securities to the payment of the principal of and
interest on the Securities.

     SECTION 10.3. REPAYMENT TO COMPANY.

     The Trustee and each Paying Agent shall promptly pay to the Company upon
request any excess money (i) deposited with them pursuant to Section 10.1 and
(ii) held by them at any time.

58



--------------------------------------------------------------------------------



 



     The Trustee and each Paying Agent shall pay to the Company upon request any
money held by them for the payment of principal or interest that remains
unclaimed for two years after a right to such money has matured; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such payment, may at the expense of the Company cause to be mailed to each
Holder entitled to such money notice that such money remains unclaimed and that
after a date specified therein, which shall be at least 30 days from the date of
such mailing, any unclaimed balance of such money then remaining will be repaid
to the Company. After payment to the Company, Holders entitled to money must
look to the Company for payment as general creditors.

     SECTION 10.4. REINSTATEMENT.

     (a) If the Trustee or any Paying Agent is unable to apply any money in
accordance with Section 10.2 by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, then the Company’s
obligations under this Indenture and the Securities shall be revived and
reinstated as though no deposit had occurred pursuant to Section 10.1 until such
time as the Trustee or such Paying Agent is permitted to apply all such money in
accordance with Section 10.2; provided, however, that if the Company has made
any payment of the principal of or interest on any Securities because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Securities to receive any such payment from the money
held by the Trustee or such Paying Agent.

     (b) In the event that the Company exercises its right to redeem the
Securities as provided in Article 3, the Company shall have the right to
withdraw its funds previously deposited with the Trustee or Paying Agent
pursuant to Section 10.1(1)(B)(iii). In such case, the Company’s obligations
under this Indenture and the Securities shall be revived and reinstated as
though no deposit has occurred pursuant to Section 10.1(1)(B)(iii).

ARTICLE 11
AMENDMENTS, SUPPLEMENTS AND WAIVERS

     SECTION 11.1. WITHOUT CONSENT OF HOLDERS.

     The Company and the Trustee may amend or supplement this Indenture or the
Securities without notice to or consent of any Securityholder:

     (a) to comply with Sections 4.11, 4.14(c) and 7.1;

     (b) to cure any ambiguity, defect or inconsistency;

     (c) to make any other change that does not adversely effect the rights of
any Securityholder;

     (d) to comply with the provisions of the TIA; or

     (e) to appoint a successor Trustee.

59



--------------------------------------------------------------------------------



 



     SECTION 11.2. WITH CONSENT OF HOLDERS.

     The Company and the Trustee may amend or supplement this Indenture or the
Securities with the written consent of the Holders of at least a majority in
aggregate principal amount of the Securities then outstanding. The Holders of at
least a majority in aggregate principal amount of the Securities then
outstanding may waive compliance in a particular instance by the Company with
any provision of this Indenture or the Securities without notice to any
Securityholder. However, notwithstanding the foregoing but subject to
Section 11.4, without the written consent of each Securityholder affected, an
amendment, supplement or waiver, including a waiver pursuant to Section 8.4, may
not:

     (a) change the stated maturity of the principal of, or interest on, any
Security;

     (b) reduce the principal amount of, or Repurchase Price or Change in
Control Purchase Price or any premium or interest on, any Security;

     (c) reduce the Make-Whole Premium on any Security;

     (d) reduce the amount of principal payable upon acceleration of the
maturity of any Security;

     (e) change the place or currency of payment of principal of, or any premium
or interest on, any Security;

     (f) impair the right to institute suit for the enforcement of any payment
on, or with respect to, any Security;

     (g) modify the provisions with respect to the purchase right of Holders
pursuant to Article 3 or upon a Change in Control in a manner adverse to
Holders;

     (h) adversely affect the right of Holders to convert Securities other than
as provided in or under Article 4 of this Indenture;

     (i) reduce the Principal Return or Net Share Amount received upon
conversion;

     (j) reduce the percentage of the aggregate principal amount of the
outstanding Securities whose Holders must consent to a modification or
amendment;

     (k) reduce the percentage of the aggregate principal amount of the
outstanding Securities necessary for the waiver of compliance with certain
provisions of this Indenture or the waiver of certain defaults under this
Indenture; and

     (l) modify any of the provisions of this Section or Section 8.4, except to
increase any such percentage or to provide that certain provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
outstanding Security affected thereby.

     It shall not be necessary for the consent of the Holders under this
Section 11.2 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

60



--------------------------------------------------------------------------------



 



     After an amendment, supplement or waiver under this Section 11.2 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment, supplement or waiver.

     SECTION 11.3. COMPLIANCE WITH TRUST INDENTURE ACT.

     Every amendment to or supplement of this Indenture or the Securities shall
comply with the TIA as in effect at the date of such amendment or supplement.

     SECTION 11.4. REVOCATION AND EFFECT OF CONSENTS.

     Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder is a continuing consent by the Holder and every subsequent Holder of
a Security or portion of a Security that evidences the same debt as the
consenting Holder’s Security, even if notation of the consent is not made on any
Security. However, any such Holder or subsequent Holder may revoke the consent
as to its Security or portion of a Security if the Trustee receives the notice
of revocation before the date the amendment, supplement or waiver becomes
effective.

     After an amendment, supplement or waiver becomes effective, it shall bind
every Securityholder, unless it makes a change described in any of clauses
(a) through (l) of Section 11.2. In that case the amendment, supplement or
waiver shall bind each Holder of a Security who has consented to it and every
subsequent Holder of a Security or portion of a Security that evidences the same
debt as the consenting Holder’s Security.

     SECTION 11.5. NOTATION ON OR EXCHANGE OF SECURITIES.

     If an amendment, supplement or waiver changes the terms of a Security, the
Trustee may require the Holder of the Security to deliver it to the Trustee. The
Trustee may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms.

     SECTION 11.6. TRUSTEE TO SIGN AMENDMENTS, ETC.

     The Trustee shall sign any amendment or supplemental indenture authorized
pursuant to this Article 11 if the amendment or supplemental indenture does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does, the Trustee may, in its sole discretion, but need not sign it. In
signing or refusing to sign such amendment or supplemental indenture, the
Trustee shall be entitled to receive and, subject to Section 9.1, shall be fully
protected in relying upon, an Opinion of Counsel stating that such amendment or
supplemental indenture is authorized or permitted by this Indenture. The Company
may not sign an amendment or supplement indenture until the Board of Directors
approves it.

     SECTION 11.7. EFFECT OF SUPPLEMENTAL INDENTURES.

     Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

61



--------------------------------------------------------------------------------



 



ARTICLE 12
MISCELLANEOUS

     SECTION 12.1. TRUST INDENTURE ACT CONTROLS.

     If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by any of Sections 310 to 317, inclusive, of the TIA through
operation of Section 318(c) thereof, such imposed duties shall control.

     SECTION 12.2. NOTICES.

     Any notice, request or communication shall be given in writing and
delivered in person or mailed by first-class mail, postage prepaid, addressed as
follows: If to the Company:

Fair Isaac Corporation
901 Marquette Avenue, Suite 3200
Minneapolis, Minnesota 55402
Attn: General Counsel

If to the Trustee:
Wells Fargo Bank, National Association
MAC N9303-110
Sixth and Marquette Avenue
Minneapolis, MN 55479
Attention: Corporate Trust Services (Fair Isaac Corporation — 1.5% Senior
Convertible Notes, Series B Due August 15, 2023)

     Such notices or communications shall be effective when received.

     The Company or the Trustee by notice to the other may designate additional
or different addresses for subsequent notices or communications.

     Any notice or communication mailed to a Securityholder shall be mailed by
first-class mail or delivered by an overnight delivery service to it at its
address shown on the register kept by the Primary Registrar. Failure to mail a
notice or communication to a Securityholder or any defect in it shall not affect
its sufficiency with respect to other Securityholders. If a notice or
communication to a Securityholder is mailed in the manner provided above, it is
duly given, whether or not the addressee receives it.

     SECTION 12.3. COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS.

     Securityholders may communicate pursuant to TIA Section 312(b) with other
Securityholders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar and any other person shall
have the protection of TIA Section 312(c).

     SECTION 12.4. CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.

     (a) Upon any request or application by the Company to the Trustee to take
any action under this Indenture, the Company shall furnish to the Trustee at the
request of the Trustee:

62



--------------------------------------------------------------------------------



 



          (1) an Officers’ Certificate stating that, in the opinion of the
signers, all conditions precedent (including any covenants, compliance with
which constitutes a condition precedent), if any, provided for in this Indenture
relating to the proposed action have been complied with; and

          (2) an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent (including any covenants, compliance with
which constitutes a condition precedent) have been complied with.

     (b) Each Officers’ Certificate and Opinion of Counsel with respect to
compliance with a condition or covenant provided for in this Indenture shall
include:

          (1) a statement that the person making such certificate or opinion has
read such covenant or condition;

          (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

          (3) a statement that, in the opinion of such person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

          (4) a statement as to whether or not, in the opinion of such person,
such condition or covenant has been complied with;

provided however, that with respect to matters of fact an Opinion of Counsel may
rely on an Officers’ Certificate or certificates of public officials.

     SECTION 12.5. RECORD DATE FOR VOTE OR CONSENT OF SECURITYHOLDERS.

     The Company (or, in the event deposits have been made pursuant to
Section 10.1, the Trustee) may set a record date for purposes of determining the
identity of Holders entitled to vote, waive or consent to any action by vote,
waiver or consent authorized or permitted under this Indenture, which record
date shall not be more than thirty (30) days prior to the date of the
commencement of solicitation of such action. Notwithstanding the provisions of
Section 11.4, if a record date is fixed, those persons who were Holders of
Securities at the close of business on such record date (or their duly
designated proxies), and only those persons, shall be entitled to take such
action by vote or consent or to revoke any vote or consent previously given,
whether or not such persons continue to be Holders after such record date.

     SECTION 12.6. RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION
AGENT.

     The Trustee may make reasonable rules (not inconsistent with the terms of
this Indenture) for action by or at a meeting of Holders. Any Registrar, Paying
Agent or Conversion Agent may make reasonable rules for its functions.

63



--------------------------------------------------------------------------------



 



     SECTION 12.7. LEGAL HOLIDAYS.

     A “Legal Holiday” is a Saturday, Sunday or a day on which state or
federally chartered banking institutions in New York, New York and the state in
which the Corporate Trust Office is located are not required to be open. If a
payment date is a Legal Holiday, payment shall be made on the next succeeding
day that is not a Legal Holiday, and no interest shall accrue for the
intervening period. If a regular record date is a Legal Holiday, the record date
shall not be affected.

     SECTION 12.8. GOVERNING LAW.

     This Indenture and the Securities shall be governed by, and construed in
accordance with, the laws of the State of New York.

     SECTION 12.9. NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.

     This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or a Subsidiary of the Company. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

     SECTION 12.10. NO RECOURSE AGAINST OTHERS.

     All liability described in paragraph 18 of the Securities of any director,
officer, employee or shareholder, as such, of the Company is waived and
released.

     SECTION 12.11. SUCCESSORS.

     All agreements of the Company in this Indenture and the Securities shall
bind its successor. All agreements of the Trustee in this Indenture shall bind
its successor.

     SECTION 12.12. MULTIPLE COUNTERPARTS.

     The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent the
same agreement.

     SECTION 12.13. SEPARABILITY.

     In case any provisions in this Indenture or in the Securities shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

     SECTION 12.14. TABLE OF CONTENTS, HEADINGS, ETC.

     The table of contents, cross-reference sheet and headings of the Articles
and Sections of this Indenture have been inserted for convenience of reference
only, are not to be considered a part hereof, and shall in no way modify or
restrict any of the terms or provisions hereof.

[SIGNATURE PAGE FOLLOWS]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the date and year first above written.

              Fair Isaac Corporation
 
       

  By:   /s/ Charles M. Osborne

       

  Name:   Charles M. Osborne

  Title:   Vice President and Chief Financial Officer
 
            Wells Fargo Bank, National Association, as Trustee
 
       

  By:   /s/ Timothy P. Mowdy

       

  Name:   Timothy P. Mowdy

  Title:   Assistant Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT A

[FORM OF FACE OF SECURITY]

     [UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY TO FAIR ISAAC CORPORATION (THE “COMPANY”) OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND
ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE
NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED
IN WHOLE OR IN PART FOR SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY THE DEPOSITARY TO A SUCCESSOR DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.]1

     [THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS SECURITY AND THE SHARES ISSUABLE UPON CONVERSION
THEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS
SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING ON
THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.]2

     [THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT
(A) THIS SECURITY AND THE SHARES ISSUABLE UPON CONVERSION THEREOF MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES
TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED



--------------------------------------------------------------------------------

1   These paragraphs to be included only if the Security is a Global Security.  
2   These paragraphs to be included only if the Security is a Restricted
Security.

A-1



--------------------------------------------------------------------------------



 



INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.]2

     THE COMPANY AGREES, AND BY ACCEPTING A BENEFICIAL OWNERSHIP INTEREST IN
THIS SECURITY EACH HOLDER AND ANY BENEFICIAL OWNER OF THIS SECURITY WILL BE
DEEMED TO HAVE AGREED, FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, TO TREAT
THE ISSUANCE OF THIS NOTE IN EXCHANGE FOR THE 1.5% SENIOR CONVERTIBLE NOTES DUE
AUGUST 15, 2023 ISSUED BY THE COMPANY ON AUGUST 6, 2003 (“OUTSTANDING NOTES”) AS
NOT CONSTITUTING A “SIGNIFICANT MODIFICATION” OF THE OUTSTANDING NOTES WITHIN
THE MEANING OF UNITED STATES TREASURY REGULATIONS SECTION 1.1001-3(e)

A-2



--------------------------------------------------------------------------------



 



FAIR ISAAC CORPORATION

     
CUSIP:
  No.:

1.5% SENIOR CONVERTIBLE NOTES, SERIES B DUE AUGUST 15, 2023

     Fair Isaac Corporation, a Delaware corporation (the “Company”, which term
shall include any successor corporation under the Indenture referred to on the
reverse hereof), promises to pay to ___, or registered assigns, the principal
sum of ___ ($___) on August 15, 2023 [or such greater or lesser amount as is
indicated on the Schedule of Exchanges of Securities on the other side of this
Security].1

     
Interest Payment Dates:
  August 15 and February 15
 
   
Record Dates:
  August 1 and February 1

     This Security is convertible as specified on the other side of this
Security. Additional provisions of this Security are set forth on the other side
of this Security.

SIGNATURE PAGE FOLLOWS

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.

              FAIR ISAAC CORPORATION
 
       

  By:    

       

  Name:    

  Title:    

Attest:

         
By:
       

 

--------------------------------------------------------------------------------

   
Name:
       
Title:
       

Dated:

Trustee’s Certificate of Authentication: This is one of the
Securities referred to in the within-mentioned Indenture.

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee

     

--------------------------------------------------------------------------------

   
By: Authorized Signatory
   

A-4



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF SECURITY]

FAIR ISAAC CORPORATION
1.5% SENIOR CONVERTIBLE NOTES, SERIES B DUE AUGUST 15, 2023

1. Interest

     (a) Regular Interest. Fair Isaac Corporation, a Delaware corporation (the
“Company”, which term shall include any successor corporation under the
Indenture hereinafter referred to), promises to pay interest on the principal
amount of this Security at the rate of 1.5% per annum (“Regular Interest”), from
the most recent date on or prior to the date of the Indenture to which interest
(at the rate of 1.5% per annum) has been paid or provided for on the Existing
Securities through August 15, 2008. After August 15, 2008 the Company will not
pay Regular Interest on this Security semi-annually as provided in clause (c),
below, prior to maturity, but Regular Interest will continue to accrue and will
be compounded semi-annually and be payable upon redemption, purchase, repurchase
or on the Final Maturity Date.

     (b) Contingent Interest. The Company shall pay Contingent Interest on the
Securities in the same manner as Regular Interest.

     (c) Procedure. The Company shall pay interest semi-annually on August 15
and February 15 of each year, with the first Regular Interest payment date to be
August 15, 2005 and the first Contingent Interest payment date, if any, to be
February 15, 2009. Interest on the Securities shall accrue from the most recent
date to which interest has been paid or, in the case of Regular Interest, if no
interest has been paid, from the most recent date on or prior to the date of the
Indenture to which interest (at the rate of 1.5% per annum) has been paid or
provided for on the Existing Securities and in the case of Contingent Interest,
if any, from August 15, 2008. Interest will be computed on the basis of a
360-day year of twelve 30-day months. Any reference herein to interest accrued
or payable as of any date shall include any Regular Interest or Contingent
Interest accrued or payable on such date as provided herein.

2. Method of Payment

     The Company shall pay interest on this Security (except defaulted interest)
to the person who is the Holder of this Security at the close of business on
February 1 or August 1, as the case may be, next preceding the related interest
payment date. The Holder must surrender this Security to a Paying Agent to
collect payment of principal. The Company will pay principal and interest in
money of the United States that at the time of payment is legal tender for
payment of public and private debts. The Company may, however, pay principal and
interest in respect of any Certificated Security by check or wire payable in
such money; provided, however, that a Holder with an aggregate principal amount
in excess of $2,000,000 will be paid by wire transfer in immediately available
funds at the election of such Holder, if such Holder has provided wire transfer
instructions to the Company at least 10 Business Days prior to the interest
payment date. The Company may mail an interest check to the Holder’s registered
address. Notwithstanding the foregoing, so long as this Security is registered
in the name of a Depositary or its nominee, all payments hereon shall be made by
wire transfer of immediately available funds to the account of the Depositary or
its nominee. The Company will not be required to make any payment in respect of
the Securities on any day that is not a Business Day and any such payment will
be due on the next succeeding Business Day and be treated as though it were paid
on the original due date and additional interest will not accrue for the
additional period of time.

A-5



--------------------------------------------------------------------------------



 



3. Paying Agent, Registrar and Conversion Agent

     Initially, Wells Fargo Bank, National Association (the “Trustee”, which
term shall include any successor trustee under the Indenture hereinafter
referred to) will act as Paying Agent, Registrar and Conversion Agent. The
Company may change any Paying Agent, Registrar or Conversion Agent without
notice to the Holder. The Company or any of its Subsidiaries may, subject to
certain limitations set forth in the Indenture, act as Paying Agent or
Registrar.

4. Indenture, Limitations

     This Security is one of a duly authorized issue of Securities of the
Company designated as its 1.5% Senior Convertible Notes, Series B Due August 15,
2023 (the “Securities”), issued under an Indenture dated as of March ___, 2005
(together with any supplemental indentures thereto, the “Indenture”), between
the Company and the Trustee. The terms of this Security include those stated in
the Indenture and those required by or made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended, as in effect on the date of the
Indenture. This Security is subject to all such terms, and the Holder of this
Security is referred to the Indenture and said Act for a statement of them.

     The Securities are senior unsecured obligations of the Company limited to
$400,000,000 aggregate principal amount, subject to Section 2.2 of the
Indenture. The Indenture does not limit other debt of the Company, secured or
unsecured.

5. Optional Redemption

     (a) The Securities are subject to redemption, as a whole or in part, at any
time on or after August 15, 2008, at 100% of the principal amount of the
Securities being redeemed, together with accrued and unpaid interest up to, but
not including, the Redemption Date; provided that if the Redemption Date occurs
after a record date for payment of interest and prior to the interest payment
date related to such record date, interest will be payable to the Holders in
whose name the Securities are registered on the Redemption Date.

     (b) Notice of redemption will be mailed by first-class mail at least 20 but
not more than 60 days before the Redemption Date to each Holder of Securities to
be redeemed at its registered address. Securities in denominations larger than
$1,000 may be redeemed in part, but only in whole multiples of $1,000. On and
after the Redemption Date, subject to the deposit with the Paying Agent of funds
sufficient to pay the Redemption Price plus accrued interest, if any, accrued
to, but excluding, the Redemption Date, interest shall cease to accrue on
Securities or portions of them called for redemption.

     (c) No sinking fund is provided for the Securities.

6. Conversion Arrangement on Call for Redemption

     Any Securities called for redemption, unless surrendered for conversion
before the close of business on the Business Day immediately preceding the
Redemption Date, may be deemed to be purchased from the Holders of such
Securities at an amount not less than the Redemption Price, together with
accrued interest, if any, to, but not including, the Redemption Date, by one or
more investment banks or other purchasers who may agree with the Company to
purchase such Securities from the Holders, to convert them into the Conversion
Obligation and to make payment for such Securities to the Paying Agent in trust
for such Holders.

A-6



--------------------------------------------------------------------------------



 



7. Repurchase at the Option of the Holders

     (a) The Holders may require the Company to repurchase any outstanding
Securities for cash, on August 15, 2007, August 15, 2008, August 15, 2013 or
August 15, 2018 (each a “Repurchase Date”) at a purchase price per Security
equal to 100% of the aggregate principal amount of the Security, together with
any accrued and unpaid interest to, but not including, the applicable Repurchase
Date; provided that if such Repurchase Date is an interest payment date,
interest on the Securities will be payable to the Holders in whose names the
Securities are registered on such Repurchase Date.

     (b) The Company shall give written notice of the applicable Repurchase Date
by delivery of the Repurchase Notice as provided in the Indenture, to each
Holder (at its address shown in the register of the Registrar) and to beneficial
owners as required by applicable law, not less than 20 Business Days prior to
each Repurchase Date.

8. Purchase of Securities at Option of Holder Upon a Change in Control

     At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to purchase all or any part
specified by the Holder (so long as the principal amount of such part is $1,000
or an integral multiple of $1,000 in excess thereof) of the Securities held by
such Holder on the date that is 30 Business Days after the occurrence of a
Change in Control, at a purchase price equal to 100% of the principal amount
thereof together with accrued and unpaid interest up to, but excluding, the
Change in Control Purchase Date. The Holder shall have the right to withdraw any
Change in Control Purchase Notice (in whole or in a portion thereof that is
$1,000 or an integral multiple of $1,000 in excess thereof) at any time prior to
the close of business on the Business Day immediately preceding the Change in
Control Purchase Date by delivering a written notice of withdrawal to the Paying
Agent in accordance with the terms of the Indenture.

9. Conversion

     (a) Subject to the provisions of Article 4 of the Indenture, a Holder of a
Security may convert the principal amount of such Security (or any portion
thereof equal to $1,000 or any integral multiple of $1,000 in excess thereof)
upon the occurrence of the conditions set forth in Article 4 of the Indenture;
provided, however, that if the Security is called for redemption, the conversion
right will terminate at the close of business on the Business Day immediately
preceding the Redemption Date for such Security or such earlier date as the
Holder presents such Security for redemption (unless the Company shall default
in making the redemption payment when due, in which case the conversion right
shall terminate at the close of business on the date such default is cured and
such Security is redeemed). Subject to the provisions of Article 4 of the
Indenture, a Holder of a Security may convert such Securities into:

          (i) cash in an amount (the “Principal Return”) equal to the lesser of
(A) the principal amount of each Security and (B) the Conversion Value; and

          (ii) if the Conversion Value is greater than the principal amount of
each Security, a number of shares of Common Stock (the “Net Shares”) equal to
the sum of the Daily Share Amounts for each Trading Day during the Applicable
Conversion Reference Period (the “Net Share Amount”); provided that, in lieu of
the delivery of Net Shares, the Company may, at its option, deliver cash or a
combination of cash and shares of Common Stock with a value equal to the Net
Share Amount. The Daily Share Amount shall be calculated using the Closing Sale
Price of the Common Stock on each Trading Day. References herein to

A-7



--------------------------------------------------------------------------------



 



“Net Share Amount” shall be deemed to be references to such amount in cash or
combination of cash and Common Stock, as applicable.

     The Conversion Value, Principal Return and Net Share Amount will be
determined by the Company promptly after the end of the Applicable Conversion
Reference Period. The Company shall pay the Principal Return and cash for
fractional shares and deliver Net Shares, if any, no later than the third
Business Day following the determination of the Applicable Stock Price.

     (b) The initial Conversion Price is $43.9525 per share, subject to
adjustment under certain circumstances. No fractional shares will be issued upon
conversion; in lieu thereof, an amount will be paid in cash based upon the
Closing Sale Price (as defined in the Indenture) of the Common Stock on the
Trading Day immediately prior to the Conversion Date.

     (c) To convert a Security, a Holder must (a) complete and manually sign the
conversion notice set forth below and deliver such notice to a Conversion Agent,
(b) surrender the Security to a Conversion Agent, (c) furnish appropriate
endorsements and transfer documents if required by a Registrar or a Conversion
Agent, and (d) pay any transfer or similar tax, if required. Securities so
surrendered for conversion (in whole or in part) during the period from the
close of business on any regular record date to the opening of business on the
next succeeding interest payment date (excluding Securities or portions thereof
called for redemption on a Redemption Date, presented for purchase upon a Change
in Control on a Change in Control Purchase Date or presented for repurchase on a
Repurchase Date, as the case may be, during the period beginning at the close of
business on a regular record date and ending at the opening of business on the
first Business Day after the next succeeding interest payment date, or if such
interest payment date is not a Business Day, the second such Business Day) shall
also be accompanied by payment in funds acceptable to the Company of an amount
equal to the interest payable on such interest payment date on the principal
amount of such Security then being converted, and such interest shall be payable
to such registered Holder notwithstanding the conversion of such Security,
subject to the provisions of the Indenture relating to the payment of defaulted
interest by the Company. If the Company defaults in the payment of interest
payable on such interest payment date, the Company shall promptly repay such
funds to such Holder. A Holder may convert a portion of a Security equal to
$1,000 or any integral multiple thereof.

     (d) A Security in respect of which a Holder had delivered a Change in
Control Purchase Notice or Repurchase Election Notice, exercising the option of
such Holder to require the Company to purchase or repurchase such Security may
be converted only if the Change in Control Purchase Notice or Repurchase
Election Notice is withdrawn in accordance with the terms of the Indenture and
in the case of the Repurchase Election Notice, the Securities are otherwise
convertible in accordance herewith and the terms of the Indenture.

10. Make-Whole Premium

     If a Change in Control occurs prior to August 15, 2008, the Company shall
pay the Make-Whole Premium to Holders of the Securities who convert their
Securities at any time during the period beginning on the date that the Company
provides the Make-Whole Premium Upon Conversion Notice and ending at 5:00 p.m.,
New York City time, on the second Trading Day immediately preceding the Change
in Control Purchase Date; provided, however, that no payment of the Make-Whole
Premium will be made (i) in the case of a Change in Control if at least 90% of
the consideration paid or payable for the Company’s Common Stock (excluding cash
payments for fractional shares and cash payments made pursuant to dissenters’
appraisal rights) in such Change in Control consists of shares of Capital Stock
traded on the New York Stock Exchange

A-8



--------------------------------------------------------------------------------



 



or another U.S. national securities exchange or quoted on the Nasdaq Stock
Market or a successor automated over-the-counter trading market in the United
States (or that will be so traded or quoted immediately following the
transaction), or (ii) if the Company has provided a Public Acquirer Change in
Control Notice as described in Section 4.14(c) of the Indenture. The Make-Whole
Premium shall be paid on the Change in Control Purchase Date and shall be paid
solely in shares of the Common Stock (other than cash paid in lieu of fractional
shares) or in the same form of consideration into which all or substantially all
of the shares of Common Stock have been converted or exchanged in connection
with the Change in Control, as described in the Indenture. The Make-Whole
Premium shall be equal to an applicable percentage of the principal amount of
the Securities specified in the Indenture. The Make-Whole Premium will be in
addition to, and not in substitution for, any cash, securities or other assets
otherwise due to Holders of Securities upon conversion as described in the
Indenture.

     In the event the Company does not provide the Make-Whole Premium Upon
Conversion Notice within 10 Business Days after the occurrence of a Change in
Control in which the Make-Whole Premium would be payable, the Company shall be
deemed, for purposes of the first sentence of the first paragraph of
Section 5.1(a) of the Indenture, to have provided such notice on the tenth
Business Day after the occurrence of such Change in Control.

11. Denominations, Transfer, Exchange

     The Securities are in registered form without coupons in denominations of
$1,000 and integral multiples of $1,000. A Holder may register the transfer or
exchange of Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and to pay any taxes or other governmental charges that may
be imposed in relation thereto by law or permitted by the Indenture.

12. Persons Deemed Owners

     The Holder of a Security may be treated as the owner of it for all
purposes.

13. Unclaimed Money

     If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent will pay the money back to the Company at its
written request. After that, Holders entitled to money must look to the Company
for payment.

14. Amendment, Supplement and Waiver

     Subject to certain exceptions, the Indenture or the Securities may be
amended or supplemented with the consent of the Holders of at least a majority
in principal amount of the Securities then outstanding, and an existing default
or Event of Default and its consequence or compliance with any provision of the
Indenture or the Securities may be waived in a particular instance with the
consent of the Holders of a majority in principal amount of the Securities then
outstanding. Without the consent of or notice to any Holder, the Company and the
Trustee may amend or supplement the Indenture or the Securities to, among other
things, cure any ambiguity, defect or inconsistency or make any other change
that does not adversely affect the rights of any Holder.

A-9



--------------------------------------------------------------------------------



 



15. Successor Entity

     When a successor corporation, limited liability company, partnership or
trust assumes all the obligations of its predecessor under the Securities and
the Indenture in accordance with the terms and conditions of the Indenture, the
predecessor corporation, limited liability company, partnership or trust will
(except in certain circumstances specified in the Indenture) be released from
those obligations.

16. Defaults and Remedies

     The Indenture sets forth the applicable Events of Default with respect to
the Securities. If an Event of Default (other than as a result of certain events
of bankruptcy, insolvency or reorganization of the Company) occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the Securities then outstanding may declare all unpaid principal to
the date of acceleration on the Securities then outstanding to be due and
payable immediately, all as and to the extent provided in the Indenture. If an
Event of Default occurs as a result of certain events of bankruptcy, insolvency
or reorganization of the Company, unpaid principal of the Securities then
outstanding shall become due and payable immediately without any declaration or
other act on the part of the Trustee or any Holder, all as and to the extent
provided in the Indenture. Holders may not enforce the Indenture or the
Securities except as provided in the Indenture. The Trustee may require
indemnity satisfactory to it before it enforces the Indenture or the Securities.
Subject to certain limitations, Holders of a majority in principal amount of the
Securities then outstanding may direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders notice of any continuing default
(except a default in payment of principal or interest) if it determines that
withholding notice is in their interests. The Company is required to file
periodic reports with the Trustee as to the absence of default.

17. Trustee Dealings with the Company

     Wells Fargo Bank, National Association, the Trustee under the Indenture, in
its individual or any other capacity, may make loans to, accept deposits from
and perform services for the Company or an Affiliate of the Company, and may
otherwise deal with the Company or an Affiliate of the Company, as if it were
not the Trustee.

18. No Recourse Against Others

     A director, officer, employee or shareholder, as such, of the Company shall
not have any liability for any obligations of the Company under the Securities
or the Indenture nor for any claim based on, in respect of or by reason of such
obligations or their creation. The Holder of this Security by accepting this
Security waives and releases all such liability. The waiver and release are part
of the consideration for the issuance of this Security.

19. Authentication

     This Security shall not be valid until the Trustee or an authenticating
agent manually signs the certificate of authentication on the other side of this
Security.

20. Abbreviations and Definitions

     Customary abbreviations may be used in the name of the Holder or an
assignee, such as:

A-10



--------------------------------------------------------------------------------



 



         
TEN COM
  =   tenants in common,
TEN ENT
  =   tenants by the entireties,
JT TEN
  =   joint tenants with right of survivorship and not as tenants in common,
CUST
  =   Custodian, and
UGMA
  =   Uniform Gifts to Minors Act.

     All terms defined in the Indenture and used in this Security but not
specifically defined herein are defined in the Indenture and are used herein as
so defined.

21. Contingent Instrument

     This Security shall be treated as indebtedness subject to U.S. treasury
regulations governing contingent payment debt instruments.

22. Indenture To Control

     In the case of any conflict between the provisions of this Security and the
Indenture, the provisions of the Indenture shall control. The Company will
furnish to any Holder, upon written request and without charge, a copy of the
Indenture. Requests may be made to: Fair Isaac Corporation, 901 Marquette
Avenue, Suite 3200, Minneapolis, Minnesota 55402, Attention: Chief Financial
Officer. Capitalized terms used but not defined herein have the meanings
assigned to them in the Indenture unless otherwise indicated.

23. Governing Law

     This Security shall be governed by, and construed in accordance with, the
laws of the State of New York.

A-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM

     To assign this Security, fill in the form below:

     I or we assign and transfer this Security to



--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

and irrevocably appoint



--------------------------------------------------------------------------------

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

             

          Your Signature
 
           
Date:
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


          (Sign exactly as your name appears on the

          other side of this Security)
 
           
*Signature guaranteed by:
       
 
           
By:
 

--------------------------------------------------------------------------------

       



--------------------------------------------------------------------------------

*   The signature must be guaranteed by an institution that is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-12



--------------------------------------------------------------------------------



 



CONVERSION NOTICE

     To convert this Security into the Principal Return and Net Share Amount, if
any, check the box: o

     To convert only part of this Security, state the principal amount to be
converted (must be $1,000 or a multiple of $1,000): $___.

     If you want the stock certificate (if any Net Shares are being paid in
Common Stock) made out in another person’s name, fill in the form below:



--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

             

          Your Signature
 
           
Date:
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


          (Sign exactly as your name appears on the

          other side of this Security)
 
           
*Signature guaranteed by:
       
 
           
By:
 

--------------------------------------------------------------------------------

       



--------------------------------------------------------------------------------

*   The signature must be guaranteed by an institution that is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-13



--------------------------------------------------------------------------------



 



CHANGE OF CONTROL PURCHASE NOTICE

To: Fair Isaac Corporation

     The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Fair Isaac Corporation (the “Company”) as
to the occurrence of a Change in Control with respect to the Company and
requests and instructs the Company to redeem the entire principal amount of this
Security, or the portion thereof (which is $1,000 or an integral multiple
thereof) below designated, in accordance with the terms of the Indenture
referred to in this Security at the Change in Control Purchase Price, together
with accrued interest to, but excluding, such date, to the registered Holder
hereof.

             
Dated:
 

--------------------------------------------------------------------------------

       

         

--------------------------------------------------------------------------------

 
           

         

--------------------------------------------------------------------------------


          Signature(s)
 
           

          Signature(s) must be guaranteed by a qualified guarantor institution
with membership in an approved signature guarantee program pursuant to
Rule 17Ad-15 under the Securities Exchange Act of 1934.
 
           

         

--------------------------------------------------------------------------------


          Signature Guaranty   Principal amount to be redeemed         (in an
integral multiple of $1,000, if less than all):        
 
           

--------------------------------------------------------------------------------

       

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without alteration
or any change whatsoever.

A-14



--------------------------------------------------------------------------------



 



REPURCHASE ELECTION NOTICE

To: Fair Isaac Corporation

     The undersigned registered owner of this Security hereby requests and
instructs Fair Isaac Corporation (the “Company”) to repurchase the entire
principal amount of this Security, or the portion thereof (which is $1,000 or an
integral multiple thereof) below designated, in accordance with the terms of the
Indenture referred to in this Security at the Repurchase Price on August 15,
___, together with accrued interest to, but excluding, such date, to the
registered Holder hereof.

             
Dated:
 

--------------------------------------------------------------------------------

       

         

--------------------------------------------------------------------------------

 
           

         

--------------------------------------------------------------------------------


          Signature(s)
 
           

          Signature(s) must be guaranteed by a qualified guarantor institution
with membership in an approved signature guarantee program pursuant to
Rule 17Ad-15 under the Securities Exchange Act of 1934.
 
           

         

--------------------------------------------------------------------------------


          Signature Guaranty Principal amount to be redeemed        
 
            (in an integral multiple of $1,000, if less than all):        
 
           

--------------------------------------------------------------------------------

       

     NOTICE: The signature to the foregoing Election must correspond to the Name
as written upon the face of this Security in every particular, without
alteration or any change whatsoever.

A-15



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF SECURITIES3

     The following exchanges, redemptions, repurchases or conversions of a part
of this Global Security have been made:

              Principal Amount             of this Global Security   Authorized
      Amount of Following Such   Signatory of   Amount of Decrease in   Increase
in Decrease Date   Securities   Principal Amount   Principal Amount of Exchange
(or Increase)   Custodian   of this Global Security   of this Global Security
 
           



--------------------------------------------------------------------------------

3   This schedule should be included only if the Security is a Global Security.

A-16



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
OF TRANSFER OF TRANSFER RESTRICTED SECURITIES2

     
Re:
  1.5% Senior Convertible Notes, Series B due August 15, 2023 (the “Securities”)
of Fair Isaac Corporation.
 
   

  This certificate relates to $___ principal amount of Securities owned in
(check applicable box)
 
   

  o  book-entry or     o  definitive form by ___ (the “Transferor”).

     The Transferor has requested a Registrar or the Trustee to exchange or
register the transfer of such Securities.

     In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.12 of the
Indenture dated as of March ___, 2005 between Fair Isaac Corporation and Wells
Fargo Bank, National Association, as trustee (the “Indenture”), and the transfer
of such Security is being made pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) (check
applicable box), or the transfer or exchange, as the case may be, of such
Security does not require registration under the Securities Act because (check
applicable box):

     
 o
  Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.
 
   
o
  Such Security is being acquired for the Transferor’s own account, without
transfer.
 
   
o
  Such Security is being transferred to the Company or a Subsidiary (as defined
in the Indenture) of the Company.
 
   
o
  Such Security is being transferred to a person the Transferor reasonably
believes is a “qualified institutional buyer” (as defined in Rule 144A or any
successor provision thereto (“Rule 144A”) under the Securities Act) that is
purchasing for its own account or for the account of a “qualified institutional
buyer”, in each case to whom notice has been given that the transfer is being
made in reliance on such Rule 144A, and in each case in reliance on Rule 144A.
 
   
o
  Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements under the Securities Act in
accordance with Rule 144 (or any successor thereto) (“Rule 144”) under the
Securities Act.
 
   
o
  Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act (other than
an exemption referred to above) and as a result of which such Security will,
upon such transfer, cease to be a “restricted security” within the meaning of
Rule 144 under the Securities Act.

A-17



--------------------------------------------------------------------------------



 



     The Transferor acknowledges and agrees that, if the transferee will hold
any such Securities in the form of beneficial interests in a Global Security
which is a “restricted security” within the meaning of Rule 144 under the
Securities Act, then such transfer can only be made pursuant to Rule 144A under
the Securities Act and such transferee must be a “qualified institutional buyer”
(as defined in Rule 144A).

         
Date:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      (Insert Name of Transferor)

A-18